        Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 1 of 101




                           UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO


 VALENTINO ALEX HERRERA,

                       Petitioner,                Case No. 1:15-cv-00525-BLW

         v.                                       MEMORANDUM DECISION
                                                  AND ORDER
 ALBERTO RAMIREZ,

                      Respondent.



       Petitioner Valentino Alex Herrera is proceeding on his Amended Petition for

Habeas Corpus Relief. (Dkt. 44.) Pending before the Court is Respondent Alberto

Ramirez’s Motion for Partial Summary Dismissal (Dkt. 51), requesting dismissal of

Claims 1, 2, 3, 5, 6, 7, and 11 through 50 in Petitioner’s Amended Petition on various

procedural grounds.


       When a petitioner’s compliance with threshold procedural requirements is at issue,

a respondent may file a motion for summary dismissal, rather than an answer. White v.

Lewis, 874 F.2d 599, 602 (9th Cir. 1989). Rule 4 of the Rules Governing § 2254 Cases

authorizes the Court to summarily dismiss a petition for writ of habeas corpus or any of

its claims when “it plainly appears from the face of the petition and any attached exhibits

that the petitioner is not entitled to relief in the district court.” The Court takes judicial




MEMORANDUM DECISION AND ORDER - 1
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 2 of 101




notice of the records from Petitioner’s state court proceedings, lodged by the parties. See

Fed. R. Evid. 201(b); Dawson v. Mahoney, 451 F.3d 550, 551 (9th Cir. 2006).


       Petitioner has sought several extensions of time to file a response to the pending

Motion for Partial Summary Dismissal. He has lodged several sets of exhibits, requested

appointment of counsel, and requested a hearing to explain his claims rather than write a

response to the pending motion. The Court previously concluded that appointment of

counsel is not warranted.


       Upon further review of the parties’ filings, the Court again concludes that this case

does not qualify for appointment of counsel and no oral argument or evidentiary hearing

is warranted. See D. Idaho L. Civ. R. 7.1(d). Accordingly, the Court enters the following

Order conditionally granting in part and denying in part Respondent’s Motion for Partial

Summary Dismissal.


                              FACTUAL BACKGROUND

       Petitioner was serving a 19-day sentence in the Cassia County Jail for driving

without privileges. Alan Garrett, who was a former Cassia County deputy sheriff and

court bailiff, incarcerated on a DUI conviction, was also an inmate at the jail.

       When each inmate arrives at the jail, he is given a rigid plastic coffee mug.

Jail inmates eat meals together and take turns wiping down tables afterward. Alan Garrett

decided to wipe down tables after breakfast on June 4, 2006, and Petitioner left the table




MEMORANDUM DECISION AND ORDER - 2
           Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 3 of 101




to go to the bathroom. Garrett moved his own coffee cup and then Petitioner’s coffee cup

to wipe underneath, setting the cups down in different places after he did so.

           Inmate Roger Galow 1 witnessed the incident and testified as follows at trial:

                          Alan [Garrett] was wiping down the tables and Mr.
                   Valentino’s cup was there and stuff. He moved it just a little
                   bit and Mr. Valentino looked at me and said he was mad
                   about it and that he was going to make Alan pay. And I said:
                   Man, it’s just a cup of coffee, you know. And he said: No, he
                   cost me five years. I didn’t know what he meant at that time.
                            * * *
                          I said: Five years for a cup of coffee? And he said: No,
                   he put me in prison for his statement. And I said: Let it go,
                   and he said no. And Alan was sitting on the other side of the
                   table and he yelled at Garrett about moving his coffee or
                   something, and when Garrett turned around, he threw the
                   coffee in his face.
(State’s Lodging A-7, p. 98.)

           Galow testified that, after coffee was thrown in Garrett’s face, Garrett got up to

clean his glasses, and Petitioner shoved Garrett’s glasses into his eyes. In what Galow

classified as a defensive effort, Garrett “came across the table and grabbed ahold of

[Petitioner] and pushed him against the wall and told him to knock it off.” (Id., p. 99-

100.) Galow said Garrett told Petitioner, “We don’t need this here.” (Id., p. 100.)

           Galow further testified:

                          At that point [Petitioner] took his cup and shoved it in
                   Mr. Garrett’s eyes, breaking the cup. Then they wrestled to
                   the floor.
                          * * *


1
    Elsewhere in the record Galow’s name is spelled “Gallow.”


MEMORANDUM DECISION AND ORDER - 3
           Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 4 of 101




                          And all Garrett did was grab hold of [Petitioner] and
                   just kept holding. And [Petitioner] kept screaming: Let me go.
                   Let me go. You started all of this.

(Id., p. 100.) Galow testified that Petitioner threw the first punch, and Garrett never threw

a punch. (Id., p. 101.)

           As a result of the altercation, the State charged Petitioner with battery under Idaho

Code § 18-903, enhanced from a misdemeanor to a felony pursuant to former I.C. 18-

915(d) (2001), on the allegation that Petitioner committed the battery because of Garrett’s

former status as a “peace officer.” The State later filed an amended information seeking a

persistent violator enhancement for a third felony conviction. (State’s Lodgings A-1, pp.

54-57; B-21, pp. 1-2.)

           Cassia County Deputy Sheriff Tim Pethtel 2 interviewed Garrett after the incident.

(State’s Lodging A-7, pp. 118-19.) In that interview, Garett did not identify any problems

between Petitioner and himself but had heard that Petitioner “was mad at him because of

him signing the warrants and putting him away for five years.” (Id., p. 119.) Garrett said

he regularly signed the warrants for people to be arrested in Cassia County, but that he

didn’t have anything further to do with them. Garrett told Pethtel that Petitioner may have

seen Garrett’s name on the warrant and assumed that he was the one who had arrested

him. (Id., p. 118.)




2
    Elsewhere in the record Pethtel’s name is spelled “Pethel.”

MEMORANDUM DECISION AND ORDER - 4
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 5 of 101




       Deputy Pethtel also interviewed Petitioner after the incident. Petitioner told him

that he had left the table and his coffee cup for a moment, and when he returned, his cup

had been moved, and he assumed it was moved by Garrett, who was wiping tables off.

Petitioner asked Garrett why he had moved his coffee cup, and Garrett began to approach

him in a threatening manner, and so Petitioner threw coffee on him to stop him, and then

he hit Garrett with the coffee cup when the coffee did not stop him. (Id., pp. 116-17.)

Pethtel said Petitioner said he had a problem with Garrett because he had been with the

sheriff’s office and he believed Garrett “had sent him to prison for five years.” (Id., p.

117.) Petitioner admitted at trial that he discussed the incident with Deputy Pethtel, but he

denied saying anything like “Garrett put me away for five years.” (Id., p. 162.)

       At trial Petitioner testified that he went to the restroom, came back, couldn’t find

his coffee cup, and asked where it was. Garrett said, “Oh, it’s right here.” Petitioner

testified about what happened next:

                      I just grabbed my cup and I walked around to the other
              side of the table and I was drinking it, because the TV is on
              that side, and I started watching it and Galow and Garrett
              were just talking back and forth.
                     * * *
                      I told [Garrett] if he would do me a favor and please
              don’t be touching my things, you know: It’s not a hard think
              to do, if you would, please. And I did stipulate: Please don’t
              grab my coffee and move it around anymore.
                     * * *
                      I think he took it as – I don’t know how, but he got up,
              just stood straight up and said: I didn’t touch your coffee.
              And he just blew up in an explosive manner that surprised me
              and he started saying that: I’m tired of you calling me a rat

MEMORANDUM DECISION AND ORDER - 5
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 6 of 101




              cop—a rat cop, or something to that nature. For me it’s foggy
              for the simple fact that I didn’t know what he was talking
              about.
                      * * *
                     And I said: If you want my coffee that bad you don’t
              have to try to take it. And he was standing up approximately
              from me to you.
                       I just threw it at him, but not towards his face or
              anything, just the bottom of the torso area. And’s he’s still a
              young man and he’s quite agile and he dodged it and I grazed
              a little bit of his leg, or something like that.
(Id., pp. 153-56.)

       At trial, the State put on evidence that Petitioner threw the coffee in Garrett’s face

and battered him because of Garrett’s involvement in Petitioner’s past criminal case. On

cross-examination, Petitioner admitted that he was arrested and served prison time on a

felony charge in 1995. Petitioner’s charges were filed during the time when Garrett

worked for Cassia County. (Id., p. 164.) The prosecutor showed Petitioner the 1995

affidavit in support of the criminal complaint in that case that bore Alan Garrett’s typed

name and signature. (Id., pp. 165-67.) Petitioner said he didn’t recall seeing Garrett’s

name on his criminal case paperwork, but he admitted that he served five years on the

1995 charge. (Id., pp.167-68.) Petitioner admitted that Garrett brought him to court from

the jail a number of times, and that Garrett had been the bailiff during Petitioner’s 1995

criminal case (Id., p. 168.)

       Cassia County Sheriff’s Deputy Cary Bristol testified that Alan Garrett’s

personnel file showed that Garrett took his oath of office as a law officer on October 2,

1989, and that he passed Peace Office Standards Training (POST) on October 24, 1990.

MEMORANDUM DECISION AND ORDER - 6
        Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 7 of 101




(Id., pp. 127-28; 122-24.) Bristol testified that not every employee at the Sheriff’s Office

is required to be POST certified. (Id., pp. 124-25.) Employees not under the requirement

included civilian employees, dispatchers, and some bailiffs. (Id., p. 125.) Bristol testified

that Garrett’s responsibilities were not limited to serving as a bailiff; he also filled in to

“do a little extra patrol of the fair grounds,” “traffic control,” and “a lot of transports.”

(Id.) Garrett was POST-trained because his extra duties “may have required him to make

a custodial arrest.” (Id., p. 126.) Bristol testified that Garrett was considered “an actual

deputy with the Sheriff’s Office,” and that he faced life and death risks in his tasks,

including making arrests with or without warrants, walking inmates from the jail to the

courthouse, or driving inmates from the courthouse to Twin Falls. (Id., pp. 126-27.)

       In addition to the felony battery charge, the prosecutor also charged Petitioner

with a persistent violator enhancement. Petitioner was offered a plea bargain agreement

in exchange for dropping the persistent violator charge, but he did not accept it. Petitioner

was convicted by jury of the felony battery charge and by a separate jury of the

persistent violator enhancement. (State’s Lodging A-1, pp.95-96, 113; A-7, pp.217-24.)

He was sentenced to five years fixed on the battery charge, with a sentence of five to

twenty-five years on the persistent violator charge, to run consecutive to the battery

charge. (State’s Lodging C-1, p. 7.)

       There were several procedural oddities in Petitioner’s case. The State filed an

amended information to add the persistent violator charge about three months prior to

trial; Petitioner’s counsel received the amended information but did not notice (1) that it


MEMORANDUM DECISION AND ORDER - 7
        Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 8 of 101




had not been accompanied by a motion to amend or (2) that Petitioner was never

arraigned on the enhancement. The State provided discovery on the persistent violator

charge, and so Petitioner’s counsel was well-aware of the factual bases for the charge.

Petitioner, however, urged his counsel to file a motion to dismiss the charge on the first

day of trial. The trial court permitted the amended information and simply arraigned

Petitioner on the first day of trial.

       After his arraignment, Petitioner admitted to the three convictions underlying the

persistent violator charge. After Petitioner was convicted by jury based on the stipulation,

Petitioner filed a motion for a new trial on the charge, which the trial court granted. The

charge was heard by a new jury, which convicted him again.

       At Petitioner’s sentencing, the trial court erred in pronouncing a sentence that

merged the sentence on the battery conviction with the persistent violator sentence.

During direct appeal, the parties stipulated to the error and the appellate matter was

stayed. Petitioner was resentenced to the same number of years—this time stated properly

in the judgment.

       When the appellate stay was lifted, the various claims and issues were

consolidated for direct appeal, whereupon the conviction and sentences were affirmed.

Petitioner filed a post-conviction action and a successive post-conviction action but

received no relief.

       After trial, Petitioner discovered that, when Garrett first became a sheriff’s deputy

on October 2, 1989, he had one year to complete his POST certification to become a


MEMORANDUM DECISION AND ORDER - 8
         Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 9 of 101




certified officer under Idaho Code 19–5109(3), but he was 22 days late in completing his

certification on October 24, 1990. After certification Garrett continued to serve in his

county job for approximately ten years. Petitioner had contact with Garrett in his official

capacity only after he completed his certification. This fact was the subject of a new trial

motion, which the state district court denied and the appellate court rejected on appeal.

        Another of Petitioner’s arguments was that Garrett was not a peace officer, but

only a court bailiff, and that the misdemeanor charge should not have been raised to a

felony. After an evidentiary hearing on the matter, the trial court found that there was

sufficient evidence to have the jury decide the issue. On appeal, Petitioner’s argument of

insufficient evidence was rejected.

        Petitioner’s original federal Petition for Writ of Habeas Corpus was filed on

October 28, 2015 (mailbox rule date). 3 In this habeas corpus proceeding, among other

claims, Petitioner faults the following counsel for ineffective assistance during his state

criminal case: Kent Jensen, who represented Petitioner in pretrial proceedings, the battery

charge trial, the first sentencing enhancement trial, and the first sentencing proceeding;

Michael Tribe, who represented Petitioner on a motion for a new trial and the second

sentencing proceeding; and Daniel Brown, who represented Petitioner on a motion for a




3
 See Houston v. Lack, 487 U.S. 266 (1988) (a legal document is deemed filed on the date a prisoner
delivers it to the prison authorities for filing by mail, rather than the date it is actually filed with the clerk
of court).



MEMORANDUM DECISION AND ORDER - 9
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 10 of 101




new trial based on the “new” information that Garrett did not complete POST

certification within one year of his hire date; and Robyn Fyfe, who represented Petitioner

on direct appeal.

       In the present Motion for Partial Summary Dismissal, Respondent argues that all

but three of Petitioner’s 50 claims are subject to dismissal for multiple reasons—the

statute of limitations, noncognizability (failure to state a claim), and/or procedural

default. The Court also reviews some of Petitioner’s claims on the merits in the

alternative to the procedural defenses asserted.

                          STATE COURT RECORD ISSUES

       As a matter of course in habeas corpus actions, the Idaho Attorney General

provides all or most of the state court record to the Court as a courtesy, which is often

helpful when the Court finds it necessary to review the context of the claims and defenses

at issue. However, the law does not require provision of the entire record either to the

Court or to the petitioner. See Rule 5 of the Rules Governing § 2254 Cases.

       Rather, Rule 5 provides: “The respondent must attach to the answer parts of the

transcript that the respondent considers relevant.” In reviewing the record, the Court finds

that several of Petitioner’s state court filings in State’s Lodging A-3 (for example, pages

216 to 222) are very difficult to read because of light copying. Counsel for Respondent

will be required to review State’s Lodging A-3 against its defenses, and reproduce for the

Court any document it finds relevant to any of its defenses or to the merits of the

remaining claims; or it may reproduce all of the light documents, if it desires. Petitioner


MEMORANDUM DECISION AND ORDER - 10
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 11 of 101




has provided, and the Court has reviewed, copies of the record that it believes are

relevant, see Docket 69; therefore, if Respondent does not consider the difficult-to-read

documents relevant to his own arguments, then they need not be produced.

                                SUMMARY OF DECISION

       The Court concludes that all of Petitioner’s claims except 8, 9, 10, 23(m), and 26

either suffer from a fatal procedural defect or are without merit. The Court has

determined that it is more judicially efficient to reach the merits of the claims that have

procedural defects than to engage in an analysis to determine whether there is an

equitable excuse for the procedural defect.

                         APPLICABLE STANDARDS OF LAW

       Federal habeas corpus relief under 28 U.S.C. § 2254 is available to petitioners who

show that they are held in custody under a state court judgment and that such custody

violates the Constitution, laws, or treaties of the United States. See 28 U.S.C. § 2254(a).

Summary dismissal is appropriate where “it plainly appears from the face of the petition

and any attached exhibits that the petitioner is not entitled to relief in the district court.”

See Rule 4 of the Rules Governing Section 2254 Cases. Id. The following additional

standards of law are applicable to the parties’ arguments and the Court’s analysis.




MEMORANDUM DECISION AND ORDER - 11
        Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 12 of 101




        1. Statute of Limitations Standard of Law

                A.       General Principles

        The Antiterrorism and Effective Death Penalty Act (AEDPA) requires a petitioner

under a state conviction to seek federal habeas corpus relief within one year from several

triggering dates specified in 28 U.S.C. § 2244(d)(1)(A)-(D).

        The most common trigger is the first one, “the date on which the judgment became

final by the conclusion of direct review or the expiration of the time for seeking such

review.” 28 U.S.C. § 2244(d)(1)(A).

        AEDPA also contains a tolling provision that stops or suspends the one-year

limitations period from running during the time in “which a properly filed application for

State postconviction or other collateral review . . . is pending.” 28 U.S.C. § 2244(d)(2). 4

        The federal statute is not tolled between the date the direct appeal is “final” and

the filing of a proper post-conviction application, or between post-conviction finality and

any successive collateral review petition. Id. Each time statutory tolling ends, the statute

of limitations does not restart at one year, but begins running at the place where it

stopped before the post-conviction action was filed.




4
 See Lawrence v. Florida, 549 U.S. 327, 337 (2007). “Pending” is determined according to each
particular state’s law. In Idaho, an appellate case remains pending until a remittitur is issued. See Cochran
v. State, 133 Idaho 205, 206, 984 P.2d 128, 129 (Idaho Ct. App. 1999).



MEMORANDUM DECISION AND ORDER - 12
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 13 of 101




       Once a federal statute of limitations has expired, it cannot be reinstated or

resurrected by a later-filed state court action. See Ferguson v. Palmateer, 321 F.3d 820,

822 (9th Cir. 2003) (“section 2244(d) does not permit the reinitiation of the limitations

period that has ended before the state petition was filed”).

              B.     Relation Back

       In 2005, the United States Supreme Court clarified that, in habeas corpus actions,

“[a]mendments made after the statute of limitations has run relate back to the date of the

original pleading if the original and amended pleadings “ar[i]se out of the conduct,

transaction, or occurrence.” Rule 15(c)(2).” Mayle v. Felix, 545 U.S. 644, 655 (2005),

overruled on other grounds by Bell Atl. Corp. v. Twombly, 550 U.S. 544, 562–63 (2007).

Because Rule 15 is applied in conjunction with the “more demanding” Habeas Corpus

Rule 2(c), the words “same ‘conduct, transaction, or occurrence” does not mean simply

“the same ‘trial, conviction, or sentence.’” Id. at 664. Rather, relation back is proper only

when “original and amended petitions state claims that are tied to a common core of

operative facts.” (Id.) The Supreme Court gave a few examples:

              • [I]n Mandacina v. United States, 328 F.3d 995, 1000–
                1001 (C.A.8 2003), the original petition alleged violations
                of Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10
                L.Ed.2d 215 (1963), while the amended petition alleged
                the Government's failure to disclose a particular report.
                Both pleadings related to evidence obtained at the same
                time by the same police department.
              • [I]n Woodward v. Williams, 263 F.3d 1135, 1142 (C.A.10
                2001), the appeals court upheld relation back where the
                original petition challenged the trial court's admission of
                recanted statements, while the amended petition

MEMORANDUM DECISION AND ORDER - 13
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 14 of 101




                  challenged the court's refusal to allow the defendant to
                  show that the statements had been recanted. See also 3 J.
                  Moore, et al., Moore's Federal Practice § 15.19[2], p. 15–
                  82 (3d ed. 2004) (relation back ordinarily allowed “when
                  the new claim is based on the same facts as the original
                  pleading and only changes the legal theory”).

Mayle v. Felix, 545 U.S. 644, 664 (2005).

       The United States Court of Appeals for the Ninth Circuit has set forth a two-step

analysis to determine whether a claim in an amended petition relates back to one in the

original petition for statute of limitations purposes: (1) “determine what claims the

amended petition alleges and what core facts underlie those claims”; and (2) “for each

claim in the amended petition, ... look to the body of the original petition and its exhibits

to see whether the original petition ‘set out’ or ‘attempted to ... set out’ a corresponding

factual episode, see Fed. R. Civ. P. 15(c)(1)(B)—or whether the claim is instead

‘supported by facts that differ in both time and type from those the original pleading set

forth,” Mayle, 545 U.S. at 650, 664.” Ross v. Williams, 950 F.3d 1160, 1167–68 (9th Cir.

2020). It is not required that the “facts in the original and amended petitions be stated in

the same level of detail.” Id.

       In addition, an amendment that “invoked a legal theory not suggested by the

original complaint” can relate back to the original complaint if it arises from the same

“episode-in-suit.” Cf. Mayle, 545 U.S. at 659–60 (citing Tiller v. Atl. Coast Line R. Co.,

323 U.S. 574, 580–81 (1945)). For example, ineffective assistance claims relate back to

claims where the underlying substantive error is based on the same set of facts. See


MEMORANDUM DECISION AND ORDER - 14
         Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 15 of 101




Nguyen v. Curry, 736 F.3d 1287, 1296–97 (9th Cir. 2013) (determining that a claim that

appellate counsel was ineffective for failing to raise double jeopardy related back to a

timely raised substantive double jeopardy claim), abrogated on other grounds by Davila

v. Davis, ––– U.S. ––––, 137 S. Ct. 2058 (2017). District courts following Mayle and

Nguyen have held that ineffective assistance of trial counsel claims presented in a late

amendment relate back to the substantive claims asserted in the original petition that

underlie the ineffective assistance claims, and “vice versa.” See, e.g., Abdulle v. Uttecht,

2020 WL 2065882 (W.D. Wash. Jan. 6, 2020)(Report and Recommendation), relevant

portion adopted by, 2020 WL 2063772, at *2 (W.D. Wash. Apr. 29, 2020)(District Court

Order)

         2. Deferential Merits Review Standard of Law (AEDPA)

         A challenge to a state court appellate judgment that addressed the merits of any

federal claims is governed by Title 28 U.S.C. § 2254(d), as amended by the AEDPA. The

AEDPA limits relief to instances where the state court’s adjudication of the petitioner’s

claim:

         1.    resulted in a decision that was contrary to, or involved an unreasonable
               application of, clearly established Federal law, as determined by the
               Supreme Court of the United States; or

         2.    resulted in a decision that was based on an unreasonable determination of
               the facts in light of the evidence presented in the state court proceeding.

28 U.S.C. § 2254(d). A federal habeas court reviews the state court’s “last reasoned

decision” in determining whether a petitioner is entitled to relief. Ylst v. Nunnemaker, 501

U.S. 797, 804 (1991).

MEMORANDUM DECISION AND ORDER - 15
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 16 of 101




       A federal court cannot grant habeas relief simply because it concludes in its

independent judgment that the state court’s decision is incorrect or wrong; rather, the

state court’s application of federal law must be objectively unreasonable to warrant relief.

Lockyer v. Andrade, 538 U.S. 63, 75 (2003); Bell v. Cone, 535 U.S. 685, 694 (2002).

If fairminded jurists could disagree on the correctness of the state court’s decision, then

relief is not warranted under § 2254(d)(1). Harrington v. Richter, 562 U.S. 86, 101

(2011). The Supreme Court emphasized that “even a strong case for relief does not mean

the state court’s contrary conclusion was unreasonable.” Id. (internal citation omitted).

       Though the source of clearly established federal law must come only from the

holdings of the United States Supreme Court, circuit precedent may be persuasive

authority for determining whether a state court decision is an unreasonable application of

Supreme Court precedent. Duhaime v. Ducharme, 200 F.3d 597, 600-01 (9th Cir. 1999).

However, circuit law may not be used “to refine or sharpen a general principle of

Supreme Court jurisprudence into a specific legal rule that th[e] [Supreme] Court has not

announced.” Marshall v. Rodgers, 569 U.S. 58, 64 (2013).

       When a petitioner contests the reasonableness of the state court’s factual

determinations based entirely on the state court record, a federal court must undertake a §

2254(d)(2) analysis. Taylor v. Maddox, 366 F.3d 992, 999 (9th Cir. 2004), abrogated on

other grounds as recognized in Murray v. Schriro, 745 F.3d 984 (9th Cir. 2014). There

are two general ways to challenge factual findings as unreasonable under § 2254(d)(2).

“First, a petitioner may challenge the substance of the state court’s findings and attempt


MEMORANDUM DECISION AND ORDER - 16
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 17 of 101




to show that those findings were not supported by substantial evidence in the state court

record. Second, a petitioner may challenge the fact-finding process itself on the ground

that it was deficient in some material way.” Hibbler v. Benedetti, 693 F.3d 1140, 1146

(9th Cir. 2012) (internal citations omitted).

       3. Noncognizability Standard of Law

       The habeas statute unambiguously provides that a federal court may issue a writ of

habeas corpus to a state prisoner “only on the ground that he is in custody in violation of

the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a)). The

United States Supreme Court has “stated many times that ‘federal habeas corpus relief

does not lie for errors of state law.’” Swarthout v. Cooke, 562 U.S. 216, 219 (2011)(citing

Estelle v. McGuire, 502 U.S. 62, 67 (1991), and Lewis v. Jeffers, 497 U.S. 764, 780

(1990)). Claims based on state law generally fail to state a federal habeas corpus claim

upon which relief can be granted and are subject to dismissal. See id.

       4. Procedural Default Standard of Law

       Habeas corpus law requires that a petitioner “exhaust” his state court remedies

before pursuing a claim in a federal habeas petition. 28 U.S.C. § 2254(b). To exhaust a

claim, a habeas petitioner must fairly present it as a federal claim to the highest state

court for review in the manner prescribed by state law. See O’Sullivan v. Boerckel, 526

U.S. 838, 845 (1999). Unless a petitioner has exhausted his state court remedies relative

to a particular claim, a federal district court cannot grant relief on that claim, although it

does have the discretion to deny the claim. 28 U.S.C. § 2254(b)(2).


MEMORANDUM DECISION AND ORDER - 17
        Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 18 of 101




        A procedurally defaulted claim will not be heard in federal court unless the

petitioner shows either that there was legitimate cause for the default and that prejudice

resulted from the default, or, alternatively, that the petitioner is actually innocent and a

miscarriage of justice would occur if the federal claim is not heard. Coleman v.

Thompson, 501 U.S. 722, 731(1991).

        To show “cause” for a procedural default, a petitioner must ordinarily demonstrate

that some objective factor external to the defense impeded his or his counsel’s efforts to

comply with the state procedural rule at issue. Murray v. Carrier, 477 U.S. 478, 488

(1986). To show “prejudice,” a petitioner bears “the burden of showing not merely that

the errors [in his proceeding] constituted a possibility of prejudice, but that they worked

to his actual and substantial disadvantage, infecting his entire [proceeding] with errors of

constitutional dimension.” United States v. Frady, 456 U.S. 152, 170 (1982). 5

        5. De Novo Merits Review Standard of Law

        The United States Supreme Court has held that federal courts are not required to

address a procedural issue before deciding against the petitioner on the merits. Lambrix v.

Singletary, 520 U.S. 518 (1997); cf. Franklin v. Johnson, 290 F.3d 1223 (9th Cir. 2002)

(“appeals courts are empowered to, and in some cases should, reach the merits of habeas

petitions if they are, on their face and without regard to any facts that could be developed

below, clearly not meritorious despite an asserted procedural bar”); cf. Hudson v. Jones,



5
 The Court has omitted the exceptions to the statute of limitations and procedural default because it has
alternatively denied the claims subject to these defenses on the merits.

MEMORANDUM DECISION AND ORDER - 18
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 19 of 101




351 F.3d 212 (6th Cir. 2003); cf. 28 U.S.C. § 2254(b)(2) (“An application for a writ of

habeas corpus may be denied on the merits, notwithstanding the failure of the applicant to

exhaust the remedies available in the courts of the State.”).

       Under de novo review, if the factual findings of the state court are not

unreasonable, the Court must apply the presumption of correctness found in 28 U.S.C. §

2254(e)(1) to any facts found by the state courts. Pirtle, 313 F.3d at 1167. As in the pre-

AEDPA era, a district court can draw from both United States Supreme Court and well as

circuit precedent, limited only by the non-retroactivity rule of Teague v. Lane, 489 U.S.

288 (1989).

       6. Harmless Error Standard of Law

       Generally, even if a constitutional error occurred, a petitioner is entitled to federal

habeas relief only if he “can establish that [the error] resulted in ‘actual prejudice.’”

Brecht v. Abrahamson, 507 U.S. 619, 637 (1993). Under the Brecht standard, an error is

harmful, and habeas relief must be granted, only if the federal court has “grave doubt

about whether a trial error of federal law had substantial and injurious effect or influence

in determining the jury’s verdict.” O’Neal v. McAninch, 513 U.S. 432, 436 (1995)

(internal quotation marks omitted). However, some types of claims “are analyzed under

their own harmless error [or prejudice] standards, which can render Brecht analysis

unnecessary.” Jackson v. Brown, 513 F.3d 1057, 1070 (9th Cir. 2008). Ineffective

assistance of counsel claims are included in this latter category. Musladin v. Lamarque,

555 F.3d 830, 834 (9th Cir. 2009).


MEMORANDUM DECISION AND ORDER - 19
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 20 of 101




                             DISCUSSION OF CLAIMS 1-50

       One of the alleged procedural defects is whether a majority of the claims in the

Amended Petition—5, 6, 7, and 11 through 50—do not relate back to the four claims in

the original Petition. Petitioner’s judgment became final 90 days after the Idaho Supreme

Court denied his petition for review on direct appeal, which means the federal statute of

limitations began to run on April 10, 2012. The federal statute ran for 258 days until it

was tolled on December 24, 2012, when Petitioner filed his first petition for post-

conviction relief in state court. That state court action was pending at the time Petitioner

filed his federal habeas corpus petition on October 28, 2015 (mailbox rule), and, thus, the

Court stayed this matter pending resolution of the state court matter. The remittitur was

issued in the state post-conviction matter on April 15, 2016. The federal statute of

limitations began running again on April 16, 2016, with 107 days left. That time period

ended on August 1, 2016—which is the date all new claims should have been amended

into Petitioner’s federal habeas corpus petition.

       The expiration of the federal statute of limitations was unaffected by Petitioner’s

filing of an untimely successive post-conviction petition for relief on January 15, 2016,

more than three years after the expiration of the one-year state post-conviction deadline.

(State’s Lodging E-2, p. 568.) The Idaho Court of Appeals affirmed dismissal of that

action on untimeliness grounds, because Petitioner did not provide a sufficient reason for

the late filing. (State’s Lodging F-1, p. 6.) The successive post-conviction petition did not

toll the federal statute of limitations, because it was not a properly filed application for


MEMORANDUM DECISION AND ORDER - 20
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 21 of 101




state collateral relief. See Pace, 544 U.S. at 417. That is one of the risks petitioners bear

when they petition the state courts more than once.

       The Amended Petition for Writ of Habeas Corpus filed on February 15, 2019,

raised 46 new claims. Because the new claims were not filed within the federal statute of

limitations period, the question at hand is whether they relate back to the four claims

“attempted to be set out” in the original petition, such that they can be considered timely.

       For purposes of the statute of limitations analysis, Petitioner’s original four claims

were stated as follows:

              • “Due Process to a Fair Trial Violation: There was
                constitutionally insufficient evidence to support the
                verdict, that the victim was a peace officer at the time he
                encountered Mr. Herrera, and lawfully exercising police
                powers. Evidence established victim did not, and verdict
                is contrary to the evidence presented at trial.” (Dkt. 3, p.
                2.)
              • “Due Process violation, prosecutorial misconduct: During
                closing arguments, prosecutor placed the burden of proof
                on Herrera, and during trial forced defendant to comment
                on the veracity of the state’s witnesses and forcing Herrera
                to call them liars. (Dkt. 3, p. 2.)
              • “Arraignment violation, Due Process: Arraigned without
                counsel present, in Magistrate Court, as well as District
                Court.” (Dkt. 3, p. 3.)
              • “I presented claims of ineffective assistance of appellate
                counsel but these claims were never argued because post
                conviction counsel did not argue them.” (Dkt. 3, p. 4.)


Petitioner attached the Idaho Court of Appeals’ direct review opinion as an exhibit to his

original federal Petition. (See Dkt. 3-1; also found in the record at State’s Lodging B-21.)



MEMORANDUM DECISION AND ORDER - 21
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 22 of 101




The direct appeal opinion supplements the facts supporting the four claims in the original

Petition. See Ross v. Williams, 950 F.3d at 1167–68.

       As a shorthand way of discussing the four original claims when trying to match up

the 46 new claims to them for statute of limitation purposes, the Court will refer to the

four original claims as follows: (1) the “peace officer” claim; (2) the “prosecutorial

misconduct” claims; (3) the “arraignment” claim; and (4) the “ineffective assistance of

appellate counsel” claim. In addition, the Court notes that Petitioner’s Amended Petition

presents Claims 1-50 (Respondent’s numbering) as Claims A-Z and A-C, with various

subparts. To accommodate both claim identification systems, the Court uses both a

number and a letter to refer to each claim in the headings.

       Claim 1/A

       Claim 1 is there was insufficient evidence to support the verdict. (Dkt. 44, p. 8.)

       1. Procedural Default

       Respondent asserts that this clam is procedurally defaulted because Petitioner

presented this claim to the Idaho Court of Appeals but did not thereafter present the claim

to the Idaho Supreme Court in a petition for review. The Court disagrees with

Respondent’s analysis of the state court record, finding that Petitioner did raise the

insufficient evidence claim in his direct appeal (State’s Lodging B-6, p. 12) and petition

for review (State’s Lodging B-24, p. 3); however, his reference to federal law was vague.

Petitioner generally alleged in his petition for review brief that the judgment of




MEMORANDUM DECISION AND ORDER - 22
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 23 of 101




conviction and sentence were “entered in contravention of the protections afforded by the

United States Constitution, as set forth in his opening and reply briefs.” (Id., p. 1.)

       This incorporation-by-reference style of presentation is permissible. In

Insyxiengmay v. Morgan, 403 F.3d 657, 668-669 (9th Cir. 2005), the court held that an

appendix attached to a motion for discretionary review may be considered for purposes of

fair presentation if not prohibited by state rule. Idaho Appellate Rule 118(c)(2) provides

that “after review is granted” and “if review is granted, the Supreme Court will rely on

the original briefs filed by the parties and considered by the Court of Appeals.” It is

unclear from the Rule whether the Idaho Supreme Court looks to the brief when deciding

to grant a petition for review, but that seems logical and implicit in the Rule. Because the

Rule does not prohibit referencing the appellate briefs or attaching an appendix as a way

to present arguments to the state appellate courts, and because Idaho has specified no

prohibitions on how to accomplish the presentation of issues in a petition for review

(either by rule or case law), the Court concludes that Claim 1/A was properly presented to

the Idaho Supreme Court, and the Court will consider the merits of the claim below.

       Reviewing Petitioner’s appellate briefing, the Court finds, at first glance, that his

reference to the Fourteenth Amendment seems to be merely a “drive-by citation,

detached from any articulation of an underlying federal legal theory.” Castillo v.

McFadden, 399 F.3d 993, 1003 (9th Cir. 2005). The reply brief vaguely states that the




MEMORANDUM DECISION AND ORDER - 23
        Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 24 of 101




conviction and sentence “violate the Fourteenth Amendment and must be vacated.” 6

(State’s Lodgings B-24, p. 2; B-6, B-24.)

        However, a deeper look shows that this is an instance where “the state-law rule

subsumes the federal standard—that is, if a state law rule is at least as protective as the

federal standard—then the federal claim may be regarded as having been adjudicated on

the merits.” Johnson v. Williams, 568 U.S. 289, 301 (2013). In the opening brief,

Petitioner failed to cite to the Fourteenth Amendment at all, but he did cite to Idaho v.

Medina, 909 P.2d 637, 645 (Ct. App. 1996), which closely tracks the federal standard for

insufficient evidence. To meet due process standards, Medina instructs, the prosecutor

must have presented at trial “substantial evidence upon which a rational trier of fact could

have found the essential elements of the crime beyond a reasonable doubt.” Compare

Jackson v. Virginia, 443 U.S. 307, 319 (1979) (Sufficient evidence supports a conviction

if “any rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt.”).

        Therefore, the Court concludes that Petitioner fairly presented this claim to the

Idaho Supreme Court as a Fourteenth Amendment due process claim. However, in this

instance, fairly presenting the claim does not automatically make this claim a cognizable

Fourteenth Amendment due process claim, because the particular subject matter of this

“due process” claim is centered on state, not federal law. Petitioner is urging this Court to



6
 The record reflects that Petitioner complained to direct appeal counsel that the opening brief contained
too few references to federal law, to which counsel responded that she would add more to the reply brief.

MEMORANDUM DECISION AND ORDER - 24
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 25 of 101




find that there is insufficient evidence based on the Idaho Court of Appeals’

interpretation of several governing state statutes—something it cannot do.

       2. Noncognizability

       In Swarthout v. Cooke, 562 U.S. 216, 219 (2011), the United States Supreme

Court reiterated that “‘federal habeas corpus relief does not lie for errors of state law.’”

(Id. at 219, citing Estelle v. McGuire, 502 U.S. 62, 67 (1991), and Lewis v. Jeffers, 497

U.S. 764, 780 (1990).) For example, in Swarthout, the Supreme Court explained that “it

[was] no federal concern ... whether California’s “some evidence” rule of judicial review

(a procedure beyond what the Constitution demands) was correctly applied.” Id. at 221.

       There are some instances where a state’s interpretation of its statutes warrants

federal review. However, this is not one of them. Petitioner’s argument over how the

“peace officer” statutes were interpreted is not an instance of shifting the burden of proof

that would trigger the need for a due process analysis, as in In re Winship, 397 U.S. 358,

364 (1970) (Due Process Clause requires the prosecution to prove beyond a reasonable

doubt every fact necessary to constitute the crime charged), or Mullaney v. Wilbur, 421

U.S. 684, 703 (1975) (“Due Process Clause requires the prosecution to prove beyond a

reasonable doubt the absence of the heat of passion on sudden provocation when the issue

is properly presented in a homicide case.”).

       Rather, this case falls within the general rule governing federal review of state

court interpretations of state statutes—that a federal court may review a state court’s

interpretation of state law only when the state court’s interpretation (1) is “untenable,”


MEMORANDUM DECISION AND ORDER - 25
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 26 of 101




meaning “incapable of being maintained or supported,” or (2) “amounts to a subterfuge to

avoid federal review of a constitutional violation.” Taylor v. Kincheloe, 920 F.2d 599,

609 (9th Cir. 1990); see Mullaney v. Wilbur, 421 U.S. 684, 691 & n.11 (1975); Oxborrow

v. Eikenberry, 877 F.2d 1395, 1399 (9th Cir.), cert. denied, 493 U.S. 942 (1989); Melugin

v. Hames, 38 F.3d 1478, 1487 (9th Cir. 1994) (in the face of a First Amendment

challenge brought in a habeas petition, the federal court was bound by the Alaska

appellate court’s interpretation of a state criminal statute and its application to petitioner’s

conduct, because “a question of state statutory construction, ... is a question of state law,

as factually applied” in the petitioner’s case).

       In Petitioner’s direct appeal, he contended that “the State did not introduce

sufficient trial evidence to prove that Garrett was a former peace officer.” (State’s

Lodging B-21, p. 3.) The Idaho Court of Appeals relied upon and interpreted several

statutes in its opinion rejecting Petitioner’s claims. Those statutes (in the form in effect at

the time of Petitioner’s crime), included:

       Idaho Code § 18-915(d):      “For committing a violation of the
                                    provisions of section 18-903, Idaho
                                    Code, except unlawful touching as
                                    described in section 18-903(b), Idaho
                                    Code, against the person of a peace
                                    officer, sheriff or police officer because
                                    of the victim's former or present official
                                    status, the offense shall be a felony
                                    punishable by imprisonment in a
                                    correctional facility for a period of not
                                    more than five (5) years, and said
                                    sentence shall be served consecutively to
                                    any sentence being currently served.”


MEMORANDUM DECISION AND ORDER - 26
     Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 27 of 101




     I.C. § 19-5101(d):      A “peace officer” is defined as “any
                             employee of a police or law
                             enforcement agency which is a part of
                             or administered by the state or any
                             political subdivision thereof and whose
                             duties include and primarily consist of
                             the prevention and detection of crime
                             and the enforcement of penal, traffic or
                             highway laws of this state or any
                             political subdivision.”

     I.C. § 19–5109(b):      After January 1, 1974, any peace officer
                             as defined in section 19-5101(d), Idaho
                             Code, employed after January 1, 1974,
                             except any elected official or deputy
                             serving civil process, the deputy
                             director of the Idaho state police, or any
                             person serving under a temporary
                             commission with any law enforcement
                             agency in times of natural or man-
                             caused disaster declared to be an
                             emergency by the board of county
                             commissioners or by the governor of the
                             state of Idaho, or those peace officers
                             whose primary duties involve motor
                             vehicle parking and animal control
                             pursuant to city or county ordinance, or
                             any peace officer acting under a special
                             deputy commission from the Idaho state
                             police, shall be certified by the council
                             within one (1) year of employment;
                             provided, however, that the council may
                             establish criteria different than that
                             required of other peace officers for
                             certification of city police chiefs or
                             administrators within state agencies
                             having law enforcement powers, who,
                             because of the number of full-time
                             peace officers they supervise, have
                             duties which are primarily
                             administrative. Any such chief of police
                             or state agency administrator employed

MEMORANDUM DECISION AND ORDER - 27
     Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 28 of 101




                                 in such capacity prior to July 1, 1987,
                                 shall be exempt from certification.

     I.C. § 19–5109(c):           No peace officer shall have or exercise
                                  any power granted by any statute of
                                  this state to peace officers unless such
                                  person shall have been certified by the
                                  council within one (1) year of the date
                                  upon which such person commenced
                                  employment as a peace officer, except
                                  in cases where the council, for good
                                  cause and in writing, has granted
                                  additional time to complete such
                                  training.

     The Idaho Court of Appeals analyzed Petitioner’s argument as follows:

                   Herrera contends that because trial evidence showed
           that Garrett was first sworn into office as a deputy on October
           2, 1989, and was not certified by the Peace Officer Standards
           and Training Council (POST) until more than one year later
           on October 24, 1990, and because the State failed to prove
           that Garrett was granted additional time from the POST
           Council, by application of Idaho Code § 19–5109(c) the State
           necessarily failed to prove that Garrett ever had “official
           status” as a peace officer. Therefore, Herrera reasons, an
           element of the offense under I.C. § 18–915(d) was not
           satisfied. On this theory, Herrera asks this Court to reverse his
           conviction for insufficient evidence.

                  Herrera's argument presents an issue of statutory
           interpretation. The objective of statutory interpretation is to
           give effect to legislative intent. State v. Yzaguirre, 144 Idaho
           471, 475, 163 P.3d 1183, 1187 (2007). In this task, we are
           “guided by general principles of statutory construction and a
           common sense appraisal of what the legislature intended.”
           Lawless v. Davis, 98 Idaho 175, 176, 560 P.2d 497, 498
           (1977); State v. Paciorek, 137 Idaho 629, 632, 51 P.3d 443,
           446 (Ct.App.2002). Constructions of a statute that would
           yield an absurd result are disfavored. State v. Allen, 148 Idaho
           578, 580, 225 P.3d 1173, 1175 (Ct.App.2009).


MEMORANDUM DECISION AND ORDER - 28
      Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 29 of 101




             Therefore, courts are free to consider the effect and
             consequence of differing possible interpretations. State v.
             Yager, 139 Idaho 680, 690, 85 P.3d 656, 666 (2004).

                     Herrera's argument is untenable. It inherently requires
             an interpretation of Section 19–5109(3) to mean that if a
             person is not POST certified within one year of commencing
             employment as a peace officer, that person can never
             thereafter have “official status” as a peace officer or be “duly
             authorized” to be a peace officer; and even if the individual is
             later POST certified and works as a peace officer for many
             years, he or she never becomes one. This could not have been
             the legislature's intent, and such an interpretation would lead
             to an absurd result. We construe this statutory provision to
             mean that if a peace officer is not POST certified within one
             year of commencing employment and no extension is granted,
             the statute precludes the individual from having or exercising
             any statutory authority as a peace officer until he or she is
             certified.

                    Here, the State presented evidence that Garrett was
             hired by the Cassia County Sheriff's Department in 1989 and
             worked for that law enforcement agency for over ten years.
             He sometimes worked as a bailiff at the Cassia County
             Courthouse, but at other times worked as a peace officer,
             conducting patrol, making arrests, and signing warrant
             applications. Garrett wore a uniform and badge and carried a
             gun. His supervisor testified that Garrett was authorized to
             enforce the laws of the state of Idaho and was considered a
             deputy sheriff. Garrett was POST certified on October 24,
             1990. Hence, Garrett was an “official” peace officer both for
             one year after he commenced employment as a peace officer,
             see State v. Wengren, 126 Idaho 662, 666, 889 P.2d 96, 100
             (Ct.App.1995), and after his POST certification on October
             24, 1990. While Garrett may not have been an “official”
             peace officer between October 2 and October 24, 1990, that is
             of no import to this case. The trial evidence was sufficient to
             show that Garrett was a former peace officer.

(State’s Lodging B-2, pp. 4-5.)



MEMORANDUM DECISION AND ORDER - 29
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 30 of 101




       Petitioner has provided a letter from the state of Idaho’s POST Council showing

that the Cassia County Sheriff’s Office did not submit a request for extension of time for

Garrett to certify, and that the POST Council did not grant any additional time for Deputy

Garrett to be certified. (Dkt. 65-2, p. 32.) Regardless, the POST Council certified Garrett

on October 24, 1990. (Dkt. 65-1, p. 28.)

       The purpose of the statute is not simply to have deputies certify within one year or

not at all—it is to provide a reasonable time frame for doing so and to prohibit persons

who are not certified from performing peace officer tasks. An official written extension

granted by the POST Board allows a peace officer to be able to act with statutory

authority beyond the one-year mark despite not being certified. Lack of an official

extension simply meant that Garrett was not certified after his one year mark and before

his certification.

       At the time Garrett performed the acts related to Petitioner’s criminal case, he had

been certified for about five years. There is no state precedent suggesting that the

statute’s intent was other than the way the Idaho Court of Appeals interpreted it.

Petitioner has provided an attorney general opinion and legislative history, but neither

shows that the intent of the statute was to prohibit late-certifying officers from ever

becoming certified. (See Dkt. 65-1.)

       This Court concludes that, far from being untenable, the result reached is entirely

logical. Nothing in the statue suggests that certification obtained 22 days after the

deadline, where an extension was neither sought nor granted but was available, would


MEMORANDUM DECISION AND ORDER - 30
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 31 of 101




render every act Garrett performed in ten subsequent years of serving as a deputy sheriff

unauthorized acts.

       Federal case law supports the Idaho Court of Appeals’ decision. See Aponte v.

Gomez, 993 F.2d 705, 707–08 (9th Cir. 1993)(state statutory interpretation was not

untenable where it was “based upon well founded rules of statutory construction” and is

“entirely logical”); see Johnson v. Nelson, 142 F. Supp. 2d 1215, 1227 (S.D. Cal. 2001)

(state statutory interpretation not untenable where it was “based upon well founded rules

of statutory construction,” the court “looked at the purpose behind the statute as

expressed by the legislature, and the “court also looked at the statutory scheme as a whole

and to how similar portions of the California Penal Code referenced in the SVP Act had

been interpreted by courts.”)

       Further, although the interpretation of Idaho state law was foundational to the

opinion, nothing in the opinion indicates an attempt to avoid federal review of a

constitutional question; indeed, beyond the Idaho state statutory interpretation, the Idaho

appellate courts employed a standard akin to Jackson v. Virginia. See Aponte, 993 F.2d at

707. Therefore, as a matter of state statutory interpretation, Claim 1 is noncognizable

despite its label as a Fourteenth Amendment Due Process Clause claim.

       3. Merits

       Even if the Court looks beyond the statutory interpretation issue to whether the

record contains constitutionally sufficient evidence to support the guilty verdict, it

answers that question in the affirmative. In Jackson v. Virginia, the United States


MEMORANDUM DECISION AND ORDER - 31
          Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 32 of 101




Supreme Court explained that, even if the record supports conflicting inferences, a court

must nevertheless “presume—even if it does not affirmatively appear on the record—that

the trier of fact resolved any such conflicts in favor of the prosecution, and must defer to

that resolution.” 443 U.S. at 326. The court may not substitute its judgment for that of the

jury. See Cavazos v. Smith, 566 U.S. 2, 2 (2011) (finding Ninth Circuit erred by

substituting its judgment for that of California jury on the question whether the

prosecution's or defense's expert witnesses more persuasively explained the cause of

death).

          In Jackson v. Virginia, the Court explained:

                        Instead, the relevant question is whether, after viewing
                the evidence in the light most favorable to the prosecution,
                any rational trier of fact could have found the essential
                elements of the crime beyond a reasonable doubt. See
                Johnson v. Louisiana, 406 U.S., at 362, 92 S.Ct., at 1624–
                1625. This familiar standard gives full play to the
                responsibility of the trier of fact fairly to resolve conflicts in
                the testimony, to weigh the evidence, and to draw reasonable
                inferences from basic facts to ultimate facts. Once a
                defendant has been found guilty of the crime charged, the
                factfinder's role as weigher of the evidence is preserved
                through a legal conclusion that upon judicial review all of the
                evidence is to be considered in the light most favorable to the
                prosecution. The criterion thus impinges upon “jury”
                discretion only to the extent necessary to guarantee the
                fundamental protection of due process of law.

443 U.S. at 319. Only if the Idaho Court of Appeals “unreasonably applied the Jackson

standard,” or issued an opinion that is “contrary to” that standard may a writ of habeas

corpus issue for evidentiary insufficiency.



MEMORANDUM DECISION AND ORDER - 32
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 33 of 101




       At trial, Deputy Bristol testified that Garrett functioned as a peace officer. Garrett

performed duties other than as a courtroom bailiff; for example, some of the very acts by

which Petitioner knew Garrett were his peace officer duties of transporting prisoners

(including by car or commercial airplane flight) or walking them back and forth from the

jail to the courthouse, where he carried a gun and was charged with preventing escapes.

Deputy Bristol emphasized that these duties had the same life-and-death risks that other

sheriff’s deputy duties entailed.

       The jury had sufficient evidence upon which to find that (1) Garrett was more than

a mere bailiff and was a peace officer, and (2) Petitioner struck Garrett because of

Petitioner’s belief that Garrett had “cost him five years of his life,” by his involvement in

Petitioner’s prior criminal case. The Idaho Court of Appeals’ decision comports with the

Jackson standard and did not violate Petitioner’s federal due process rights under

§2254(d)(1). The decision is also supported by substantial evidence in the record, such

that Petitioner has failed to show that the Idaho Court of Appeals’ decision is an

unreasonable finding of fact under § 2254(d)(2). Accordingly, on this alternative merits-

based analysis, Claim 1 fails on the merits under both AEDPA deferential review and de

novo review. This claim will be dismissed with prejudice.

       Claim 2/B

       Claim 2 is that the Idaho Court of Appeals engaged in “judicial misconduct” by

misconstruing Idaho Code § 19-5109(b) and (c) in a manner contrary to Hicks v.

Oklahoma, 447 U.S. 343 (1980). Hicks held that, if a state statute provides for a sentence


MEMORANDUM DECISION AND ORDER - 33
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 34 of 101




to be imposed by a jury, a state-created liberty interest exists that a state court cannot

arbitrarily deny a defendant under the Fourteenth Amendment’s Due Process Clause.

Petitioner relies on Hicks generally to assert that, because the state legislature enacted

Idaho Code § 19–5109(c) for the purpose of preventing peace officers who did not

become certified within one year of appointment from ever becoming certified at a later

date, the Court of Appeals’ wrongful interpretation of the statute arbitrarily denied him a

state-created right applicable generally to criminal defendants under Hicks. See id., 447

U.S. at 346-47. (Dkt. 44, p. 12-14.) Petitioner argues that the Court of Appeals cannot

“construe an unambiguous statute of limitation as it did in this case to trump the plain

meaning of one year to certify with the council to mean whenever they certify,” because

that interpretation “violates the cardinal principles of statutory construction—it both

annuls the one year limit and calls for an absurd result, an optional statute of limitations.”

(Dkt. 44, p. 13.)


       1. Procedural Default

       Claim 2 is procedurally defaulted because Petitioner did not present a Hicks claim

to the Idaho Supreme Court in a proper manner, and it is now too late to do so.


       2. Noncognizability

       Respondent asserts that Claim 2 is noncognizable because federal relief does not

lie for errors of state law interpretation. Analysis of this claim follows the same analysis

as Claim 1—that the claim indeed is noncognizable because it asks the federal court to


MEMORANDUM DECISION AND ORDER - 34
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 35 of 101




rule on the propriety of the Idaho Court of Appeals’ interpretation of state statutes—

which interpretation is reasonable, not untenable, and not an obvious subterfuge to avoid

federal review.


       3. Merits

       Assuming for the sake of argument that the claim states a federal issue, the Court

concludes that it fails on the merits. Petitioner argues that the one-year statutory deadline

for a peace officer to become certified is a “statute of limitations.” Petitioner is

erroneously characterizes the statute as a “statute of limitations,” which is legal term of

art that means a fixed time period in which a person may bring a lawsuit for a specific

type of wrong or injury, and after which, no lawsuit can be brought. See, e.g., I.C. § 5-

201 (entitled, “Limitations in General,” and providing: “Civil actions can only be

commenced within the periods prescribed in this chapter after the cause of action shall

have accrued, except when, in special cases, a different limitation is prescribed by

statute”). The purpose of a statute of limitations is to protect potential defendants who

otherwise would not be on notice as to how long they might be at risk to be sued after an

incident.

       A review of the at-issue statute shows that the legislature did not label the statute

at issue a “limitations” statute, nor did it use the terminology “limitations” in its text.

Petitioner has provided nothing supporting his contention that the legislature intended

this to be a “statute of limitations,” and, indeed, if it had so intended, it would have



MEMORANDUM DECISION AND ORDER - 35
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 36 of 101




specified that an offended person could not sue a peace officer outside of the one-year

period of time. This sounds nonsensical, because it is.

       Accordingly, the Court concludes that the Idaho Court of Appeals’ interpretation

of the statute requiring peace officer training is well-reasoned and gives practical effect to

the statute’s obvious purpose—to ensure that all peace officers receive proper training

within one year of hire; and, if they do not receive such training within the one-year time

frame and do not receive an extension of time in which to obtain certification, the

obvious consequence is that they are unauthorized to act and can be dismissed by the

county. Here, Garrett did not certify within one year, but the county took no steps to

terminate him and the POST Board took no steps to deny him certification, but instead

permitted him to become certified 22 days later.

       Petitioner has not shown that he had a Hicks-like state-created liberty interest in

having the stat court conclude that Garrett was not a peace officer for ten years because

he was 22 days late in obtaining his POST certification. Hence, the Court concludes that

this claim fails on the merits as a federal due process claim—whether construed under

Hicks or under any due process theory—under the de novo review standard of review.

Claim 2 will be denied and dismissed with prejudice.

       Claims 3/C and 4/C

       Claim 3 and 4 assert that Garrett should not have been considered a peace officer

under Idaho Code § 18-915(d), and, therefore, the state district court erred in denying

Petitioner’s pretrial motion to dismiss the felony charge based on that theory and


MEMORANDUM DECISION AND ORDER - 36
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 37 of 101




“misinstruct[ing] the jury on a matter vital to its verdict.” (Dkt. 44, p. 13.) Petitioner

asserts that the Idaho Court of Appeals’ construction and application of the statute in his

case violated his due process rights under Estelle v. McGuire, 502 U.S 62 (1991). In

Estelle, the United States Supreme Court discussed whether evidence of a prior injury

and a jury instruction regarding the same “so infused the trial with unfairness as to deny

due process of law.” Id. at 75.

       1. Procedural Default

       On direct appeal, the Idaho Court of Appeals addressed a somewhat similar issue

in the context of a jury instruction claim, but rejected it on procedural grounds:

                      Herrera also contends that the district court erred by
               not instructing the jury on the definition of “bailiff.” He cites
               no authority in support of the novel proposition that a court
               must define in jury instructions a word that was not used
               anywhere else in the instructions or in the charging
               documents. Further, Herrera did not request such an
               instruction, and he makes no claim that the failure to do so
               constituted fundamental error. Issues that have not been
               preserved by objection in the trial court will not be reviewed
               on appeal absent fundamental error. Therefore, we will not
               further address the issue.

(Dkt. 3-1, p. 6.)

       Claims 3/C and 4/C are procedurally defaulted because Petitioner did not present an

Estelle claim to the Idaho Supreme Court in a procedurally proper manner, because the

alleged error was not preserved for review, and it is now too late to do so.




MEMORANDUM DECISION AND ORDER - 37
         Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 38 of 101




         2. Noncognizability

         Respondent asserts that these claims are noncognizable because federal relief does

not lie for errors of state law interpretation. Analysis of this claim follows the same analysis

for Claims 1 and 2 above—these claims are noncognizable and fail to state a federal claim

upon which relief can be granted because they ask the federal court to rule on the propriety

of the Idaho Court of Appeals’ interpretation of state statutes—which interpretation is

reasonable, not untenable, and not an obvious subterfuge to avoid federal review.

         3. Merits

         Assuming for the sake of argument that these claims state a federal issue, the

Court concludes that they fail on the merits. Before trial, Petitioner’s counsel filed a

motion to dismiss the charges, arguing that Garrett, a bailiff, could not be a peace officer

within the meaning of I.C. § 18-915(d). The trial court held an evidentiary hearing on the

issue.

         After the hearing, the trial court found that Garrett carried a firearm as part of his

job as a bailiff, had a badge, had the authority to arrest and take people into custody,

transported inmates, and served warrants. The trial court also noted that the bailiff job

description including controlling and preventing problems including threats of violence

and escape, which were duties “one would expect a peace officer to engage in.” The trial

court reasoned that, “although it was “possible that in some situations, in some counties,

bailiffs might not be officer,” Garrett was a peace officer when he was serving as bailiff

for Cassia County, based upon the particular facts of the case. (See State’s Lodging B-21,


MEMORANDUM DECISION AND ORDER - 38
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 39 of 101




pp. 2-3.) Therefore, the trial court denied the motion to dismiss the felony charge, and the

case proceeded to jury trial.

       At trial, Garrett testified that his paycheck always identified him as a bailiff.

However, he also testified that he carried a firearm and wore a badge as part of his duties

as a bailiff. He also assisted law enforcement at parades and fairs. When not needed at the

courthouse, Garrett would serve arrest warrants. As part of his duties with the County,

Garrett signed affidavits supporting criminal complaints. (State’s Lodging A-7, pp. 64-

65.)

       The jury was instructed that a “peace officer includes a member of the Idaho State

Police, a sheriff or deputy sheriff, a city policeman or marshal, a constable, or any other

officer duly authorized to enforce municipal, county, or state laws.” (State’s Lodging A-

7, p. 190, Jury Instruction 16.) Petitioner argues that the jury was neither instructed that

Petitioner could be found guilty of battery on a bailiff nor provided an instruction

defining the term “bailiff.” Therefore, he concludes, his conviction must be vacated.

       Idaho Code § 18-915, entitled “Assault or battery upon certain personnel —

Punishment” specifies that additional punishment is authorized for “[a]ny person who

commits a crime provided for in this chapter against or upon a justice, judge, magistrate,

prosecuting attorney, public defender, peace officer, bailiff, marshal, sheriff, police

officer ... or ... deputies or agents ... and the perpetrator knows or has reason to know of

the victim’s status.” Petitioner interprets this statute to mean that a person cannot be a

peace officer and a bailiff.


MEMORANDUM DECISION AND ORDER - 39
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 40 of 101




       The Idaho Court of Appeals rejected Petitioner’s underlying reason, as follows:

                       Herrera’s argument is that because Idaho Code § 18–
               915 refers to peace officers and bailiffs in the disjunctive, as a
               matter of law the two offices are mutually exclusive and a
               person cannot be both, either simultaneously or sequentially.
               This argument carries no logic and therefore demonstrates no
               error in the denial of his motion.

(Dkt. 3-1, p. 3.)

       This Court agrees. Whether Garrett also could be classified as a bailiff does not

mean that he could not, at the same time, be classified as a peace officer. In other words,

Cassia County used peace officers as bailiffs. Garrett had the same authority to do what

other peace officers who were not bailiffs could do, but a bailiff who was not a peace

officer could not do everything that Garrett did.

       In addition to the testimony of the victim and the eyewitness, Petitioner’s own

words—admitted into evidence through the testimony of other witnesses—tend to show

that he attacked the victim because he believed the victim had been a peace officer.

Petitioner said that the victim had previously “cost [him] five years” and “he put me in

prison.” Petitioner also called the victim a “narc cop.” None of those assertions apply to a

mere bailiff. Petitioner denies these statements, but the jury believed Petitioner’s

admissions presented through the testimony of Garrett, Pethtel, and Galow.

       The testimony cited by the Idaho Court of Appeals is sufficient upon which to find

that the victim performed dual functions, and that Petitioner attacked the victim because of

his peace officer, not his bailiff, functions. Based on the evidence before the court,

Petitioner’s Motion to Dismiss was meritless and he was not entitled to an instruction

MEMORANDUM DECISION AND ORDER - 40
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 41 of 101




exclusively about a bailiff’s functions. Nor has Petitioner provided any legal authority to

insist that due process required an instruction defining the term “bailiff,” when that term

was not an element of the crime or otherwise found in the charging documents. Therefore,

Claims 3 and 4—construed as federal due process claims under Estelle—do not have

factual or legal support in the record. Claims 3 and 4 will be denied on the merits and

dismissed with prejudice.

       Claim 5/D

       Claim 5 is that the state district court’s denial of Petitioner’s motion to continue was

an abuse of discretion and a denial of his due process rights arising from a state liberty

interest. (Dkt. 44, p. 15.) He cites Clemons v. Mississippi, 494 U.S. 738 (1990), for this

proposition. Clemons was a death penalty case, where the Supreme Court recognized that

“when state law creates for a defendant a liberty interest in having a jury make particular

findings, speculative appellate findings will not suffice to protect that entitlement for due

process purposes.” Id. at 746. The Clemons court held that the federal Constitution does

not prevent a state appellate court from upholding a death sentence that is based in part on

an invalid or improperly defined aggravating circumstance either by reweighing of

aggravating and mitigating evidence or by performing a harmless error review. Petitioner

offers no plausible explanation about how Clemons applies to the denial of the motion to

continue in his case.




MEMORANDUM DECISION AND ORDER - 41
         Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 42 of 101




         1. Procedural Default

         Petitioner’s citation to Clemons and the addition of the words “due process” do

nothing to transform his state “abuse of discretion” claim into a federal claim. Because

Petitioner presented no federal theory to the Idaho Supreme Court, this claim is

procedurally defaulted.

         2. Noncognizability

         Petitioner asserts that the trial court abused its discretion in denying his motion to

continue. A state law “abuse of discretion” theory is not a cognizable habeas corpus

claim.

         3. Statute of Limitations

         Claim 5—that the district court abused its discretion in denying Petitioner’s

motion to continue the trial (Dkt. 44, p.15)—does not arise out of the same conduct,

transaction, or occurrence as the peace officer, prosecutorial misconduct, arraignment, or

appellate counsel claims attempted to be set out in the original Petition. 7 Therefore,

Petitioner cannot rely on them to argue relation back, and Claim 5 is barred by the statute

of limitations. The Court will not provide Petitioner with an opportunity to show he can

overcome the untimeliness issue on equitable tolling grounds, because his claim is

alternatively denied on the merits.



7
 The factual basis of this claim is included in the attachment to the original Petition—the Idaho Court of
Appeals’ opinion (State’s Lodging B-21, pp. 6-7). However, an attachment must be support for a claim in
the original Petition; the courts are not required to sift through a court opinion to find claims not
attempted to be set out in the original Petition.

MEMORANDUM DECISION AND ORDER - 42
           Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 43 of 101




           4. Merits

           Construing this claim as one with a federal basis, the Court finds it wholly without

merit. Denial of a continuance rises to the level of a constitutional violation only when

there is “an unreasoning and arbitrary ‘insistence upon expeditiousness in the face of a

justifiable request for delay.’” Morris v. Slappy, 461 U.S. 1, 11–12 (1983) (quoting

Ungar v. Sarafite, 376 U.S. 575 (1964)). The circumstances of a particular case

determine whether the denial of a continuance is so arbitrary as to violate due process. Id.

at 589 (“There are no mechanical tests for deciding when a denial of a continuance is so

arbitrary as to violate due process. The answer must be found in the circumstances

present in every case, particularly in the reasons presented to the trial judge at the time

the request is denied.”). A defendant must also show that the denial of a continuance

actually prejudiced his or her defense. Brecht v. Abrahamson, 507 U.S. at 637 (a federal

habeas court must assess the prejudicial impact of constitutional error in a state-court

criminal trial under the “substantial and injurious effect” standard before it can grant

relief).

           Defense counsel indicated to the court that he had a conflict with the trial date

because he had several pretrial conferences in other cases already scheduled on the same

date. The court indicated that it would not move the trial, but expected counsel to move

the pretrial dates, because they were non-dispositive matters and because Petitioner’s

speedy trial rights were at stake. (Dkt 44, p. 15.) Petitioner’s trial counsel was able to




MEMORANDUM DECISION AND ORDER - 43
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 44 of 101




move the pretrial conferences in his other cases to a different date to permit Petitioner’s

trial to go forward as scheduled.

       Nevertheless, Petitioner asserts that the prosecutor and the state district court were

incorrect about the speedy trial deadline; thus, that error “was not harmless.” The Idaho

Court of Appeals addressed this claim on the merits and determined that Petitioner failed

to show that denial of a continuance prejudiced his substantial rights. The court observed:

“At no time did defense counsel assert that he was unprepared for trial or that additional

time would aid the defense.” (State’s Lodging B-21, p. 7.) Therefore, the court

concluded, because Petitioner did not show “any change in evidence, trial tactics or

defense presentation that would have occurred had a continuance been granted, he has not

established prejudice from the denial of his motion.” (Id.)

       This Court concludes that Petitioner’s due process rights were not violated by

denial of the continuance. Petitioner has not provided any facts that show he suffered

harm from proceeding to trial as scheduled.

       Petitioner has not shown that the Idaho Court of Appeals’ opinion is contrary to

the United States Supreme Court precedent set forth above, or that it had a substantial and

injurious effect on his trial. The same outcome results under de novo review. Claim 5 will

be denied on the merits and dismissed with prejudice.

       Claim 6/E

       Claim 6 of the Amended Petition is that the district court violated Petitioner’s right

to due process by sua sponte permitting the state to file an amended information on the


MEMORANDUM DECISION AND ORDER - 44
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 45 of 101




first day of trial. (Dkt. 44, p.16.) The prosecutor actually had filed the amended

information that included the persistent violator charge about three months prior to trial,

on September 26, 2006; however, the prosecutor neglected to ask for leave of court to do

so. (State’s Lodging A-1, pp. 54-57.) Though there is no mailing certificate on the

amended information, Petitioner’s counsel admitted to having received it three months

prior to trial and was on notice that the State was pursuing a persistent violator

enhancement. (State’s Lodging A-7, p. 27.) On September 29, the prosecutor provided

discovery on the enhancement to defense counsel, referencing the amended information

and providing copies of the three informations and/or judgments that would be used as

the basis for the enhancement.

       Petitioner moved to dismiss the information on the morning of trial and notified

the court that he had never been arraigned on the enhancement. The court permitted the

prosecutor to make an oral motion to permit the second amended information to be filed.

       The court then arraigned Petitioner on the spot, reading him the prior felony

charges that would be used as the basis for the persistent violator enhancement. The trial

court explained: “The persistent violator charge is not a separate charge. It’s simply

allegations regarding prior felonies that would authorize—actually provide for an

enhanced penalty in the event you are found guilty of the crime set forth in part one of the

information. That enhanced penalty is five years to life imprisonment.”

       Then the following colloquy occurred:

                     Court:         Do you understand the nature of the
                                    charge against you in the amended

MEMORANDUM DECISION AND ORDER - 45
      Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 46 of 101




                                    information and the maximum penalty
                                    provide?

                     Petitioner:    No, I don’t.

                     (Off the record discussion)

                     Petitioner:    No, I don’t understand it. I’m sorry.

                     Court:         What is it you don’t understand, sir?

                     Petitioner:    Just to not upset the court in any way, I’ll
                                    just say that I do.

                     Court:         Do you understand the nature of the
                                    charges?

                     Petitioner:    I do.

                     Court:         Do you understand the penalty provided?

                     Petitioner:    I do.

                     Court:         All right. And, Mr. Jensen, I take it your
                                    client’s plea is not guilty then?

                     Mr. Jensen: Yes, Your Honor.

(State’s Lodging A-7, pp. 33-34.) During or after arraignment, Petitioner did not object to

the manner or the content of the arraignment.

       Petitioner later was granted a re-trial with a different jury on the persistent violator

charges. (See State’s Lodging A-7, p. 23, et seq.)

       1. Procedural Default

       The Idaho Court of Appeals addressed Petitioner’s due process argument on the

merits. “Herrera has shown no trial prejudice resulting from the court granting leave to

file the amended information on the first day of trial, nor can he inasmuch as he was


MEMORANDUM DECISION AND ORDER - 46
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 47 of 101




granted a re-trial on the persistent violator allegation many months later. (State’s Lodging

B-21, p. 9.) Petitioner sought review of all the claims in his Opening Brief and Reply

Brief in his petition for review to the Idaho Supreme Court. (State’s Lodging B-24.)

Liberally construing the “due process” claim to encompass a federal issue, the Court

concludes that Claim 6 is not procedurally defaulted but was addressed on the merits.

       2. Statute of Limitations

       Claim 6 of the Amended Petition is that the district court violated Petitioner’s right

to due process by sua sponte permitting the state to file an amended information the

morning of trial. (Dkt. 44, p. 16.) In the original Petition, one of the claims is that he was

arraigned “without counsel present in magistrate court as well as district court.” Claim 6

is different; it focuses on substantive prejudice resulting from the timing of the

arraignment on the persistent violator charge, which is not the same as being arraigned

without counsel. Therefore, Claim 6 does not relate back to the original Petition’s claims

and is untimely.

       3. Merits

       The Court alternatively will deny the claim on the merits. As the Idaho Court of

Appeals noted, Petitioner had about three months’ notice of the persistent violator

charges because the prosecutor had filed it without leave and had sent a copy of his

counsel at that time. Petitioner later was granted a re-trial on the persistent violator

charges. He has failed to show that any delay in “official” notice of the charges caused

him any prejudice, given that he had actual notice three months prior to trial and had a


MEMORANDUM DECISION AND ORDER - 47
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 48 of 101




second trial de novo. This Court concludes that the Idaho Court of Appeals’ decision is

not contrary to federal due process precedent and fails under both deferential § 2254

review and de novo review. Claim 6 will be denied on the merits and dismissed with

prejudice.



       Claim 7/E

       Claim 7 is a companion to Claim 6: “The district court violated Petitioner’s right

to due process by … failing to properly arraign him on the amended information.” (Dkt.

44, p. 16.)

       1. Statute of Limitations

       For the reasons set forth directly above, this claim does not relate back to an

original claim and is barred by the statute of limitations.

       2. Merits

       The object of arraignment is to inform the accused of the charges against him and

obtain an answer from him. Garland v. Washington, 232 U.S. 642, 644 (1914). Courts

must analyze whether the defendant was prejudiced by the manner in which the

defendant was arraigned. No prejudice exists where: (1) the defendant receives a copy of

the indictment or information; (2) the defendant has representation; (3) the defendant

knows the charges against him and had them read to him in open court; and (4) the

defendant acknowledged the charges by pleading not guilty. United States v. Bey, 499

F.2d 194, 201 (3d Cir. 1974). Here, Petitioner’s arraignment on the persistent violator


MEMORANDUM DECISION AND ORDER - 48
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 49 of 101




enhancement meets all four criteria. He has pointed to nothing in the arraignment process

that prejudiced his right to defend at the second persistent violator trial. This claim fails

on de novo review and will be denied on the merits and dismissed with prejudice.




MEMORANDUM DECISION AND ORDER - 49
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 50 of 101




       Claims 8/F, 9/G, and 10/H

       Claims 8, 9, and 10 are not at issue and will proceed to briefing on the merits:

              8/F:    Petitioner’s conviction was obtained as a result of
                      prosecutorial misconduct. The prosecutor asked
                      Herrera to verify if the State’s witnesses were lying
                      under oath and comment on their credibility. Then,
                      despite knowing Garrett had more than one felony, the
                      state said that Garrett was more credible than Herrera
                      because Garrett had just one felony, where Herrera had
                      three.
              9/F:    The prosecutor committed misconduct when he shifted
                      the burden of proof and told the jury that Herrera had
                      the burden to show reasonable doubt.
              10/A: Petitioner did not have counsel at his original
                    arraignment, and never had counsel until his
                    preliminary hearing on June 30, 2006.
       Claim 11/B

       Claim 11 is that trial counsel was ineffective because he never filed a motion to

suppress Petitioner’s statement to Officer Pethtel, simply accepted the State’s version of

events, and never investigated whether facts existed to support a suppression motion.

(Dkt. 44, p.19.)

       1. Statute of Limitations

       Claim 11 does not arise out of the same conduct, transaction, or occurrence as the

peace officer, prosecutorial misconduct, arraignment, or appellate counsel claims

attempted to be set out in the original Petition. Therefore, the claim does not relate back

to the original Petition and is barred by the statute of limitations.




MEMORANDUM DECISION AND ORDER - 50
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 51 of 101




       2. Merits

       The clearly-established law governing a Sixth Amendment claim of ineffective

assistance of counsel is found in Strickland v. Washington, 466 U.S. 668 (1984). The

Strickland standard requires a petitioner to show that (1) counsel’s performance was

deficient in that it fell below an objective standard of reasonableness, and that (2) the

petitioner was prejudiced by the deficient performance. Id. at 684.

       In assessing trial counsel’s performance under Strickland’s first prong, a

reviewing court must view counsel’s conduct at the time that the challenged act or

omission occurred, making an effort to eliminate the distorting lens of hindsight. Id. at

689. The court must indulge in the strong presumption that counsel’s conduct fell within

the wide range of reasonable professional assistance. Id.

       In assessing prejudice under Strickland’s second prong, a court must find that,

under the particular circumstances of the case, there is a reasonable probability that, but

for counsel’s errors, the result of the proceeding would have been different. Id. at 684,

694. A reasonable probability is one sufficient to undermine confidence in the outcome.

Id. at 694.

       A petitioner must establish both deficient performance and prejudice to prove an

ineffective assistance of counsel claim. 466 U.S. at 697. On habeas review, the court may

consider either prong of the Strickland test first, or it may address both prongs, even if

one is deficient and will compel denial. Id.




MEMORANDUM DECISION AND ORDER - 51
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 52 of 101




       The foregoing standard, giving deference to counsel’s decisionmaking, is the de

novo standard of review. Another layer of deference—to the state court decision—is

afforded under AEDPA. In giving guidance to district courts reviewing Strickland claims

on habeas corpus review, the United States Supreme Court explained:

              The pivotal question is whether the state court’s application
              of the Strickland standard was unreasonable. This is different
              from asking whether defense counsel’s performance fell
              below Strickland’s standard. Were that the inquiry, the
              analysis would be no different than if, for example, this Court
              were adjudicating a Strickland claim on direct review of a
              criminal conviction in a United States district court. Under
              AEDPA, though, it is a necessary premise that the two
              questions are different. For purposes of § 2254(d)(1), “an
              unreasonable application of federal law is different from an
              incorrect application of federal law.” Williams, supra, at 410,
              120 S.Ct. 1495. A state court must be granted a deference and
              latitude that are not in operation when the case involves
              review under the Strickland standard itself.

Harrington v. Richter, 562 U.S. 86, 112 (2011).

       The Idaho Court of Appeals decided this claim on the merits on post-conviction

review. It found there was a “genuine issue of material fact” as to whether Petitioner was

in custody, given Petitioner’s allegation that he was handcuffed while being questioned

about the incident. The Court of Appeals therefore focused on the prejudice prong of the

Strickland test:

                     [E]ven if a motion to suppress would have prevented
              Deputy Pethel from testifying about Herrera’s statements, this
              decision would not have limited the testimony of the other
              witnesses or impacted the State’s ability to charge Herrera
              with the felony offense. In fact, the record indicates that
              another witness testified to Herrera’s animosity toward the
              victim, establishing the same motivation for the attack to

MEMORANDUM DECISION AND ORDER - 52
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 53 of 101




              which Deputy Pethel testified. Thus, the district court did not
              err in concluding that Herrera failed to allege sufficient
              evidence to show a reasonable probability that the result of
              the trial would have been different. Therefore, the district
              court did not err in summarily dismissing this claim.


(State’s Lodging D-17, p. 9.) Because this claim was denied on the merits, it is subject to

deferential review.

       The Idaho Court of Appeals relied on Howes v. Field, 565 U.S. 499 (2012), which

discussed Miranda warnings in prison settings. Miranda warnings—advising suspects of

their constitutional rights, including the right to remain silent—must precede any

“custodial interrogation.” Miranda v. Arizona, 384 U.S. 436, 444 (1966). A “custodial

interrogation” occurs whenever law enforcement officers question a person who has been

taken into custody or who has been significantly deprived of their freedom of action.

Miranda, 384 U.S. at 444. General “on-the-scene questioning” concerning the facts and

circumstances surrounding a crime or other general questioning of people during a fact-

finding process do not trigger Miranda warnings. Miranda, 384 U.S. at 477–78.

       In Mathis v. United States, 391 U.S. 1, 4 (1968), the United States Supreme Court

extended Miranda safeguards to inmates in a prison setting. In Howes v. Fields, 565 U.S.

499 (2012), the Supreme Court explained:

              [I]t is abundantly clear that our precedents do not clearly
              establish the categorical rule ... that the questioning of a
              prisoner is always custodial when the prisoner is removed
              from the general prison population and questioned about
              events that occurred outside the prison. On the contrary, we
              have repeatedly declined to adopt any categorical rule with


MEMORANDUM DECISION AND ORDER - 53
          Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 54 of 101




                 respect to whether the questioning of a prison inmate is
                 custodial.

Id. at 505.

          Because Claim 11 was decided on the merits, the Idaho Court of Appeals’ ruling

is entitled to deferential review. “A state court’s determination that a claim lacks merit

precludes federal habeas relief so long as ‘fairminded jurists could disagree’ on the

correctness of the state court's decision.” Harrington, 562 U.S. at 101 (quoting

Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). The state court decision must be “so

lacking in justification that there was an error well understood and comprehended in

existing law beyond any possibility for fairminded disagreement.” Harrington, 562 U.S.

at 103.

          This Court first notes that corroboration of evidence is an important factor in

criminal cases. Two disinterested witnesses—Detective Pethtel and Inmate Galow

testified that Petitioner told them facts that supported the element of the crime that

Petitioner acted because of Garrett’s involvement in Petitioner’s prior criminal case. If

the jury had doubts about the veracity of the inmate witness, it had Detective Pethtel, a

government official, as corroboration.

          However, if Detective Pethtel’s testimony is removed from the mix, other

significant corroborating evidence was presented to the jury. Petitioner himself

acknowledged that he knew Garrett was the government official who transferred him

between jail and the courthouse, that Garrett had been the bailiff at his trial, and that

Garrett’s name and signature appeared on the charging documents for the crime.

MEMORANDUM DECISION AND ORDER - 54
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 55 of 101




Petitioner, indeed, had been sentenced to five years, which is the exact figure that Galow

testified that Petitioner mentioned on the day of the incident.

       In addition, Petitioner’s testimony at trial was especially weak, because his

language was both equivocal and unnatural:

                      I told [Garrett] if he would do me a favor and please
              don’t be touching my things, you know: It’s not a hard think
              to do, if you would, please. And I did stipulate: Please don’t
              grab my coffee and move it around anymore.
                     * * *
                      I think he took it as – I don’t know how, but he got up,
              just stood straight up and said: I didn’t touch your coffee.
              And he just blew up in an explosive manner that surprised me
              and he started saying that: I’m tired of you calling me a rat
              cop—a rat cop, or something to that nature. For me it’s foggy
              for the simple fact that I didn’t know what he was talking
              about.
                     * * *
                     And I said: If you want my coffee that bad you don’t
              have to try to take it. And he was standing up approximately
              from me to you.
                       I just threw it at him, but not towards his face or
              anything, just the bottom of the torso area. And’s he’s still a
              young man and he’s quite agile and he dodged it and I grazed
              a little bit of his leg, or something like that.


(State’s Lodging A-7. pp. 153-56.)

       The Court concludes that Petitioner has not shown that the Idaho Court of Appeals

decision that use of Detective Pethtel’s testimony of Petitioner’s admissions was not

prejudicial was erroneous, and, even if it was, that the error was well understood and

comprehended in existing law beyond any possibility for fairminded disagreement, as


MEMORANDUM DECISION AND ORDER - 55
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 56 of 101




required by Harrington. There was sufficient corroborating evidence in the record to

support Petitioner’s conviction because the inmate witness’s testimony matched the

victim’s testimony, and Petitioner’s testimony was not believable. This claim fails under

deferential review and will be denied on the merits and dismissed with prejudice.

       Claim 12/B

       Claim 12 is that trial counsel was ineffective because he did not “challenge the

[arrest] warrant on the violation of” his “Fourth, Fifth, Sixth, and Fourteenth

[Amendment]” rights (Dkt. 44, p. 19.) In the Amended Petition, this claim is presented in

the same section as Claim 11, the Miranda question in the Pethtel interview. Therefore,

the Court construes the claim as arising from the statement Petitioner gave Pethtel.

       1. Statute of Limitations

       This claims does not arise out of the same conduct, transaction, or occurrence as

the peace officer, prosecutorial misconduct, arraignment, or appellate counsel claims

attempted to be set out in the original Petition. Therefore, it does not relate back to the

original Petition and was filed beyond the statute of limitations period.

       2. Merits

       For the reasons set forth as to Claim 11, Claim 12 also fails on the merits under the

deferential review standard and will be denied with prejudice and dismissed.

       Claim 13/C

       Claim 13 is that trial counsel was ineffective because he failed “to move for a

timely continuance” (Dkt. 44, p. 20); This claim is the same as Claim 5, with an


MEMORANDUM DECISION AND ORDER - 56
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 57 of 101




ineffective assistance overlay. For the reasons state above in the discussion of Claim 5,

Petitioner’s claim is denied on statute of limitations grounds and alternatively on the

merits, for failure to show deficient performance or prejudice.

       Claim 14/D

       Claim 14 is a “discovery claim,” alleging trial counsel was ineffective because he

failed “to file any pretrial motions on defensive issues[, failed] to seek trial discovery[,

and failed] to obtain a transcript of testimony from [the] preliminary hearing and present

it to [the] jury” (Dkt. 44, p. 21).

       1. Statute of Limitations

       This claim does not arise out of the same conduct, transaction, or occurrence as the

peace officer, prosecutorial misconduct, arraignment, or appellate counsel claims

attempted to be set out in the original Petition. Therefore, it does not relate back to the

original Petition and was filed beyond the statute of limitations period.

       2. Merits

       Even assuming that Petitioner’s trial counsel performed deficiently by these

failures, Petitioner has not shown that other evidence existed that would have changed the

outcome of the trial, or that other motions would have been successful. Claim 14 fails for

lack of prejudice. It will be denied on the merits and dismissed with prejudice.




MEMORANDUM DECISION AND ORDER - 57
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 58 of 101




       Claim 15/E

       Claim 15 is a “Miranda warning claim,” appearing to allege a stand-alone claim

that Herrera’s “Fifth Amendment[] privilege against self-incrimination” was violated.

(Id.) This issue has been addressed above in the discussion of Claim 11.

       Miranda errors are subject to the harmless error rule, which is similar to the

prejudice prong of the Strickland test. See Brecht v. Abrahamson, 507 U.S. at 639. Under

Brecht, the habeas petitioner is not entitled to relief unless the trial error resulted in actual

prejudice. Habeas relief should be granted if the admission of statements in violation of

Miranda “ had a substantial and injurious effect or influence in determining the jury’s

verdict.’” Jackson v. Giurbino, 364 F.3d 1002, 1009 (9th Cir.2004). Because there was

sufficient corroborating evidence and because Petitioner’s testimony was weak, the Court

concludes that inclusion of Petitioner’s statement through Deputy Pethtel’s testimony did

not have a substantial and injurious influence on the jury’s verdict. Therefore, this claim

fails under the deferential review standard and will be denied and dismissed with

prejudice.

       Claim 16/F

       Claim 16 is an ineffective assistance claim, based on “suppression of evidence,

etc.,” alleging trial counsel “never file[d] a motion to suppress[] witness statement[s].”

Claim 16 also asserts that counsel was ineffective for failing to file a motion to suppress

his statement to the police. (Id.)




MEMORANDUM DECISION AND ORDER - 58
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 59 of 101




       1. Statute of Limitations

       Claim 16 does not arise out of the same conduct, transaction, or occurrence as the

peace officer, prosecutorial misconduct, arraignment, or appellate counsel claims

attempted to be set out in the original Petition. Therefore, it does not relate back to the

original Petition and was filed beyond the statute of limitations period.

       2. Merits

       The merits of the claim based on Petitioner’s own statement to Officer Pethel is

discussed, denied, and dismissed above in the discussions of Claims 11 and 15. It fails for

the same reason here.

       Petitioner has provided no facts showing that a motion to suppress any other

witness statements would have been successful. Therefore, Claim 16 will be denied on

the merits under the de novo standard of review and dismissed with prejudice.

       Claim 17/G

       Claim 17 is that trial counsel was ineffective for failing to move for a change of

venue. (Dkt. 44, p. 22.) Petitioner argues that a change was warranted because every

judge knew the victim; the prosecutor had “worked hand in hand” with the victim when

the victim was a bailiff in the same court; everyone who worked in the courthouse knew

the victim; all the police knew him; and “it was a stacked deck.” (Id.) Counsel should

have moved the Court to “have a jury pulled from a couple count[ies] away,” Petitioner

argues. Id.




MEMORANDUM DECISION AND ORDER - 59
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 60 of 101




       1. Statute of Limitations

       This claim does not arise out of the same conduct, transaction, or occurrence as the

peace officer, prosecutorial misconduct, arraignment, or appellate counsel claims

attempted to be set out in the original Petition. Therefore, it does not relate back to the

original Petition and was filed beyond the statute of limitations period.

       2. Merits

       The Idaho Court of Appeals addressed this claim on the merits. (State’s Lodging

D-17, p. 11.)

                        The decision to grant or deny a motion to change
                venue is within the discretion of the judge. State v. Hadden,
                152 Idaho 371, 376, 271 P.3d 1227, 1232 (Ct. App. 2012).
                The court shall grant such motion “if the court is satisfied that
                a fair and impartial trial cannot be had in the county where
                the case is pending.” I.C.R. 21(a). In post-conviction
                proceedings, “the issue of whether a change of venue should
                be requested is a matter of trial strategy and tactical choice,
                not subject to review as a claim of ineffective assistance of
                counsel in the absence of proof of inadequate preparation or
                ignorance on counsel’s party.” Grant v. State, 156 Idaho 598,
                606, 329 P.3d 380, 388 (Ct. App. 2014). In Grant, the
                appellant claimed counsel was ineffective for failing to move
                for a change of venue because “the victim’s mother ‘was the
                secretary of the local police chief’ and because of ‘how close-
                knit the law enforcement community is.’” Id. However, this
                Court held that the petitioner in Grant failed to show
                prejudice from the alleged community connection as well as
                the likelihood of success on such a motion. Id.
                       Similar to Grant, Herrera has not alleged sufficient
                evidence to establish prejudice from the alleged connection
                between the victim and the legal proceeding. Additionally,
                Herrera has not alleged facts sufficient to show a likelihood
                of success if counsel had filed the motion on his behalf. Thus,


MEMORANDUM DECISION AND ORDER - 60
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 61 of 101




               the district court did not err in summarily dismissing this
               claim.
(Id., pp. 11-12.) In Grant, the Idaho Court of Appeals also specifically found that Grant’s

allegations were “conclusory and inconsequential,” with “nothing in the record to

establish a basis for a change of venue, even if Grant’s attorney made such a request.”

329 P.3d at 388-89.

       As for federal law governing change of venue claims, in Dobbert v. Florida, 432

U.S. 282 (1977), a case in which a father was charged with murdering two of his children

and torturing and abusing his two remaining children, the Supreme Court explained the

change of venue standard as follows:

               Under Murphy [v. Florida, 421 U.S. 794 (1975),] extensive
               knowledge in the community of either the crimes or the
               putative criminal is not sufficient by itself to render a trial
               constitutionally unfair. Petitioner in this case has simply
               shown that the community was made well aware of the
               charges against him and asks us on that basis to presume
               unfairness of constitutional magnitude at his trial. This we
               will not do in the absence of a “trial atmosphere . . . utterly
               corrupted by press coverage,” Murphy v. Florida, supra, 421
               U.S., at 798, 95 S.Ct., at 2035.

Id., p. 303.

       Petitioner has pointed to nothing in the voir dire transcript and nothing in the

remainder of the record showing that any juror who was selected to be on the jury had a

bias in favor of the victim because of his former officer or bailiff status (or for any other

reason).




MEMORANDUM DECISION AND ORDER - 61
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 62 of 101




       Rather, Petitioner focuses more on the fact that the court and court personnel may

have worked with Garrett, causing them to be sympathetic toward the prosecution.

Where a motion to change venue is based on the court’s potential bias, the reviewing

court should consider the motion under recusal standards. As a matter of due process, a

judge must recuse himself when he “has a direct, personal, substantial, pecuniary interest

in a case,” or when “the probability of actual bias ... is too high to be constitutionally

tolerable.” Caperton v. A.T. Massey Coal Co., Inc., 556 U.S. 868, 876–77 (2009) (relying

on Tumey v. Ohio, 273 U.S. 510, 523 (1927)).

       This Court agrees with the Idaho Court of Appeals that Petitioner’s arguments in

support of the change of venue claim are “conclusory and inconsequential,” with nothing

in the record to establish a basis for a change of venue, even if Petitioner’s attorney had

made such a request. Petitioner has not shown that the trial court was biased in favor of

the victim simply because the victim used to be a bailiff, and now, because of

commission of a crime, was now a jail inmate himself. Petitioner’s counsel brought a

motion for disqualification based on this ground, and the trial court denied it, stating that

he did not recall having worked with Garrett before. The court declined to recuse itself,

based on the following:

                      On the motion to disqualify, I don’t remember the
              victim in this case—the alleged victim. Surely, I’ve met him
              because I hear cases here occasionally. The bailiffs that I
              recall here in Cassia County are Shawn, who’s here this
              morning, and Spot. I know Spot, and I don’t know his real
              name even. I assume he’s not the victim in this case.



MEMORANDUM DECISION AND ORDER - 62
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 63 of 101




                     So, you know, I think to start with, the defendant’s
              mistaken about the relationship I may have had with the
              victim in this case, because I just don’t recall him. I might
              recognize him when I go out there and see him, but surely
              there was no relationship that should give rise to any concern
              here.

(State’s Lodging A-7, p. 30.) The court also reviewed Criminal Rule 25(b), regarding

disqualification in criminal cases, and found that none of the criteria applied.

       This Court concludes that Petitioner has not provided facts to show that the trial

judge should have recused himself. The trial judge only “occasionally” held trial in

Cassia County, and he was able to name the bailiffs he actually knew, none of which was

Garrett. Petitioner has not shown that the trial judge had a direct, personal, substantial,

and/or pecuniary interest in the case. Nor has Petitioner shown that any of the other

players in the litigation (for example, prosecutors or court personnel) who knew and

worked with the victim when he was a bailiff) acted in a biased manner such that it

prejudiced Petitioner’s case. Because the record is devoid of any facts supporting this

claim, it fails under both deferential and de novo review and will be denied and dismissed

with prejudice.

       Claim 18/H

       Claim 18 is that trial counsel’s “overall performance” was ineffective, including a

“failure to prepare for trial,” “properly cross-examine state witnesses, impeach state

witnesses with inconsistent prior statements,” and “call corroborating witnesses to

support Petitioner’s testimony,” all of which deprived petitioner of a fair trial. (Dkt. 44, p.

22.)

MEMORANDUM DECISION AND ORDER - 63
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 64 of 101




       1. Statute of Limitations

       This claim does not arise out of the same conduct, transaction, or occurrence as the

peace officer, prosecutorial misconduct, arraignment, or appellate counsel claims

attempted to be set out in the original Petition. Therefore, it does not relate back to the

original Petition and was filed beyond the statute of limitations period.

       2. Merits

       The Idaho Court of Appeals decided this claim on the merits. (State’s Lodging D-

17, p. 12.) The Court of Appeals noted that the “district court dismissed this claim as bare

and conclusory because Petitioner did not allege sufficient facts to show that counsel’s

conduct was not a strategic decision or that a change in conduct would have impacted the

outcome of the jury trial.” (Id.) Therefore, the appellate court concluded, Petitioner failed

to show prejudice, even if counsel performed deficiently. (Id.)

       Petitioner asserts that his counsel knew that there were about 15 other inmates

present at the time of the fight, and counsel did not attempt to interview any of them.

However, Petitioner testified at trial that, at the time of the incident “[e]verybody had left

except for two people, which was [sic] inmate Galow and inmate Garrett.” (State’s

Lodging A-7, p. 153.)

       Even assuming that this failure was deficient performance, however, Petitioner has

not produced a declaration from any other witness who saw the altercation and who could

corroborate Petitioner’s version of events. Petitioner has had almost a decade to produce

the statement of another witness but has not done so.


MEMORANDUM DECISION AND ORDER - 64
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 65 of 101




       Petitioner has also produced trial counsel Kent Jensen’s billing statements, likely

for the purpose of showing that Jensen performed only about 30 total hours of pretrial

and trial work on the case. Again, even assuming that Jensen’s work was deficient,

Petitioner has not shown in particular what more trial counsel should have done that

would have made a difference in the outcome of the case. (See Exhibit H-3, Dkt. 69-4,

pp. 19-32.) Even if the peace officer certification issue would have been discovered

before trial, it would not have made a difference, because, as a matter of law, Garrett was

POST certified at the time Petitioner encountered him.

       The Court concludes that Claim 18 fails for lack of a showing of prejudice under

either the deferential or de novo standard of review. It will be denied on the merits and

dismissed with prejudice.

       Claim 19/I

       Claim 19 is that trial counsel was ineffective for failing to protect Petitioner’s

speedy trial rights under the Due Process Clause. (Dkt. 44, p. 23.) Petitioner asserts that,

because he went to trial 197 days after he was first arraigned, his speedy trial rights were

violated. (Id.) Idaho’s trial statute, Idaho Code § 19-3501(2) requires a defendant to be

tried within six months of the information filing. See I.C. § 19-3501(3). That statute

alternatively requires a defendant to be tried within six months of arraignment if an

indictment was filed. In Petitioner’s case, an information, not an indictment, was filed.

And, as explained below, the federal constitutional standard is not the same as the state

statutory standard of law.


MEMORANDUM DECISION AND ORDER - 65
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 66 of 101




       1. Statute of Limitations

       This claim does not arise out of the same conduct, transaction, or occurrence as the

peace officer, prosecutorial misconduct, arraignment, or appellate counsel claims

attempted to be set out in the original Petition. Therefore, it does not relate back to the

original Petition and was filed beyond the statute of limitations period.

       2. Merits

       It does not appear that the Idaho appellate courts decided this claim. Therefore,

this Court reviews it de novo. Petitioner points to Exhibits A, B, AA, and I to support his

claim. Exhibit I has no content and refers only to Exhibits A, B, and AA. Exhibit B

shows that a criminal complaint charging Petitioner with aggravated battery pursuant to

I.C. §§ 18-903 and 18-907(a) was filed on June 6, 2006. (State’s Lodging A-1, pp. 1-2),

and that the magistrate judge issued a warrant on June 20, 2006. (Dkt. 69-2, p. 13-14.)

Exhibit A shows his first appearance was on June 20, 2006. (Dkt. 69-2, p. 1.)

       An amended criminal complaint was filed on July 5, 2006, adding a charge of

battery on a peace officer pursuant to I.C. §§ 18-915(c) (which is an inapplicable section,

because the victim must “engaged in the performance of his duties”) and 18-903, a

felony. (Id., pp. 29-30.) An information changing the I.C. § 18-915(c) citation to (d) was

filed on July 19, 2006. (Id., pp. 35-36.)

       As discussed above, on December 18, 2006, Petitioner asked for a continuance to

accommodate his attorney’s calendar, but the judge denied the continuance to meet the




MEMORANDUM DECISION AND ORDER - 66
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 67 of 101




speedy trial deadline. The trial court discussed the speedy trial with counsel and

Petitioner:

                    I think there was a need to set that pretty quickly
              because of a speedy trial issue. I know that January 3 would
              have been within 6 months, but I’m looking for the original
              information here. I don’t know how much room we’ve got to
              change that without a waiver of speedy trial.

(State’s Lodging A-7, p. 20.) The trial court ended the hearing saying, “Either the other

case settles, or Mr. Herrera waives his speedy trial or we’ll get it set sometime before

January 17th.” (Id., p. 21.)

       Petitioner’s trial began on January 3, 2007. Six months from the amended

information charging him under the correct statutory provision that was filed on July 19,

2006, is January 19, 2007.

       The right to a speedy trial is a “fundamental right protected by the Fourteenth

Amendment Due Process Clause.” Kloper v. North Carolina, 386 U.S. 213 (1967). Idaho

courts determine whether a defendant’s constitutional right to a speedy trial was violated

under both the United States and Idaho Constitutions by using the balancing test set forth

in Barker v. Wingo, 407 U.S. 514 (1972), considering the following factors: (1) the length

of the delay; (2) the reason for the delay; (3) the defendant’s assertion of his or her right

to a speedy trial; and (4) the prejudice occasioned by the delay. Id. at 530. Stated another

way, to prevail on a speedy trial claim, a petitioner must show that he “suffered actual,

non-speculative prejudice” and that the length of the delay, when balanced against the

prosecution’s reasons for the delay, “offends ... fundamental conceptions of justice.”


MEMORANDUM DECISION AND ORDER - 67
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 68 of 101




United States v. Sherlock, 962 F.2d 1349, 1353-54 (9th Cir. 1992) (relying on U.S. v.

Lovasco, 431 U.S. 783, 789-90 (1977)). The law is clear that there is no speedy trial

violation where the accused himself causes or seeks the delay. See Vermont v. Brillon,

556 U.S. 81, 92-95 (2009).

       In State of Idaho v. Davis, 118 P.2d 160 (Idaho Ct. App. 2005), the court

explained:

                     Idaho courts have recognized that the state guarantee is
              not necessarily identical to the federal guarantee. See State v.
              Hobson, 99 Idaho 200, 201, 579 P.2d 697, 698 (1978); State
              v. Mason, 111 Idaho 660, 663, 726 P.2d 772, 775
              (Ct.App.1986). The Idaho Supreme Court indicated:

                             Under the Sixth Amendment, the period
                      of delay is measured from the date there is “a
                      formal indictment or information or else the
                      actual restraints imposed by arrest and holding
                      to answer a criminal charge.” United States v.
                      Marion, 404 U.S. 307, 320, 92 S.Ct. 455, 463,
                      30 L.Ed.2d 468, 479 (1971). Under the Idaho
                      Constitution, the period of delay is measured
                      from the date formal charges are filed or the
                      defendant is arrested, whichever occurs first.

              Young, 136 Idaho at 117, 29 P.3d at 953.

Id. at 836. The Davis court also explained that the six-month “speedy trial” requirement

in the Idaho Code was a different standard from both the Idaho Constitution’s speedy trial

provision and the federal Constitution’s provision. Id.; see I.C. § 19-3501.

       As discussed above, in December 2006, Petitioner sought a continuance of the

trial, but the trial court would not permit it unless Petitioner waived his speedy trial right.

At that time, the trial court said that the trial must be held before January 17, 2007, within

MEMORANDUM DECISION AND ORDER - 68
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 69 of 101




six months of the corrected information. Petitioner did not object and assert his right to

have a speedy trial on an even earlier date within six months of his arrest; instead,

Petitioner sought a continuance without regard to when the continued trial would be held.

       The trial court denied the motion for a continuance and Petitioner’s trial was held

within six months of the amended information charging him with the felony crime set

forth in the information. To the extent that Petitioner argues that the speedy trial date

should have been calculated from the first criminal complaint that was filed on June 4,

2006, Petitioner has not shown any prejudice that occurred as a result. A one-month delay

was not substantial. Petitioner did not assert that his speedy trial right would be violated

by the court’s suggestion of a January 4 start date; in fact, Petitioner was asking for a

delay to accommodate defense counsel’s schedule. The reason for the delay was the

amendment of the charge from I.C. § 18-915(c) to (d), which is a factor charged against

the State, but, the trial court and the parties agreed—by virtue of the fact that no speedy

trial objection was raised—that the January 4 date was acceptable. Therefore, Petitioner

has not shown that the federal standard for a speedy trial was violated in his case because

the majority of the Barko v. Wingo factors weigh against him. This claim fails on the

merits under the de novo standard of review and will be denied and dismissed with

prejudice.

       Claim 20/J

       Claim 20 is that trial counsel was ineffective for failing “to go to the scene of the

crime and locate potential witnesses,” and for “related ineffectiveness.” (Dkt. 44, p. 23.)


MEMORANDUM DECISION AND ORDER - 69
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 70 of 101




       1. Statute of Limitations

        This claim does not arise out of the same conduct, transaction, or occurrence as

the peace officer, prosecutorial misconduct, arraignment, or appellate counsel claims

attempted to be set out in the original Petition. Therefore, it does not relate back to the

original Petition and was filed beyond the statute of limitations period.

       2. Merits

       Petitioner cites to exhibits J, J-1, and AA to support his claim. Exhibits J and J-1

are copies of the Index to the trial, showing that Petitioner’s counsel did not call any

witnesses on behalf of Petitioner. (Dkt. 69-4, pp. 49-50.) However, Petitioner testified at

trial that there were only two other inmates left in the dining area when the altercation

occurred—Garrett and Galow. Petitioner has never come forward with affidavits of other

witnesses who would have been available at trial to give testimony favorable to

Petitioner. He cannot merely speculate that such testimony exists. This claim fails on the

merits under de novo review for failure to show prejudice.

       Claim 21/K

       Claim 21 is that trial counsel was ineffective because he filed only one pretrial

motion, which was a motion to dismiss that “was filed late and [improperly] put together”

(Dkt. 44, p. 23.) Trial counsel also failed to oppose in writing the State’s late and

incorrect amended information, and the State’s act of “fraudulently put[ting] together

evidence to establish a charge to bring petitioner to trial.” (Id., p. 24.) This claim also




MEMORANDUM DECISION AND ORDER - 70
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 71 of 101




contains Miranda issues regarding the Detective Pethtel interview, which are discussed

elsewhere and will not be addressed here.

       3. Statute of Limitations

       This claim does not arise out of the same conduct, transaction, or occurrence as the

peace officer, prosecutorial misconduct, arraignment, or appellate counsel claims

attempted to be set out in the original Petition. Therefore, it does not relate back to the

original Petition and was filed beyond the statute of limitations period.

       4. Merits

       Petitioner has not identified which pretrial motions his counsel should have filed

that would have made a difference in the outcome of the trial.

       Petitioner and his counsel had about three months of advance notice that the

amended information contained a persistent violator enhancement and that the State had

failed to file a motion seeking leave to amend. Had counsel moved to dismiss the

amended information when he received it, the likely outcome would have been that the

State would have been given leave to file a motion in support of the amended complaint,

the motion would have been granted, and he would have been arraigned three months

before trial. Petitioner’s argument that he had insufficient time to prepare would have

been moot, because he would have had even more time to prepare. An overriding factor

in this analysis is that Petitioner has not shown that the late amendment prejudiced him,

because he was granted a retrial on the persistent violator charge, and so had even more

time to prepare.


MEMORANDUM DECISION AND ORDER - 71
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 72 of 101




       Petitioner has not shown that any other pretrial motion would have been

successful. Based on the record before the Court, there was no prejudice caused by any

alleged deficiency of counsel. Therefore, the claim fails on de novo review.

       Claim 22/L

       Claim 22 is that trial counsel was ineffective because he failed “to request a lesser

included misdemeanor offense jury instruction based on battery of a certain person” (Dkt.

44, p. 24; see State’s Lodging A-7, pp. 176-80 (jury instruction conference).

       1. Statute of Limitations

       This claim does not arise out of the same conduct, transaction, or occurrence as

the peace officer, prosecutorial misconduct, arraignment, or appellate counsel claims

attempted to be set out in the original Petition. Therefore, it does not relate back to the

original Petition and was filed beyond the statute of limitations period.

       2. Merits

       Petitioner cites to Exhibits L and L-1 in support of this claim, which are the jury

instruction drafts on battery submitted by Petitioner’s counsel but not specifically used by

the court because the content of the proposed instruction was “covered by instruction 25.”

(Dkt 69-4, p. 65.)

       The Court’s review of the actual jury instructions shows that a “lesser included

offense” was unnecessary. The first question the jurors had to answer was whether

Petitioner committed a battery upon Garrett. If the jury found that the elements of a

battery were not met, then they were instructed to find Petitioner not guilty of battery.


MEMORANDUM DECISION AND ORDER - 72
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 73 of 101




(State’s Lodging A-7, p. 189.) However, if the jury found that Petitioner had committed a

battery, then they moved to the next question, which was whether Alan Garrett was a

peace officer. If they answered that affirmatively, then the jurors determined whether the

battery was committed “because of Alan Garrett’s former status as a peace officer.” (Id.)

The three-tiered instructions, No. 14, and 15, and the jury verdict form, No. 25, are the

equivalent of a lesser included offense instruction that Petitioner wanted; that is,

Petitioner could have been found not guilty of simple misdemeanor battery on a person or

felony battery on a peace officer. See id., at pp. 197-98. Therefore, Petitioner’s claim is

without a factual basis and fails under de novo review. It will be denied and dismissed

with prejudice.

       Claim 23/M

       Claim 23 is that trial counsel was ineffective because he failed “to object to

improper cross-examination” by the prosecutor. (Id., p. 25.) This claim is related to Claim

8, the prosecutorial misconduct claim, but Petitioner did not present an ineffective

assistance overlay in the original Petition. However under Nguyen v. Curry, 736 F.3d at

1296–97, the Court concludes that this claim relates back to the prosecutorial misconduct

claim. Petitioner will be permitted to proceed to the merits of this claim.

       Claim 24/N

       Claim 24 is that trial counsel was ineffective because he failed to object to the

admission of evidence seized based on a warrant that was obtained under an insufficient

affidavit. (Dkt. 44, p. 25.)


MEMORANDUM DECISION AND ORDER - 73
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 74 of 101




       1. Statute of Limitations

       This claim does not arise out of the same conduct, transaction, or occurrence as the

peace officer, prosecutorial misconduct, arraignment, or appellate counsel claims

attempted to be set out in the original Petition. Therefore, it does not relate back to the

original Petition and was filed beyond the statute of limitations period.

       2. Merits

       Petitioner cites to Exhibits N, B, and B-1 in support of his claim that trial counsel

failed to object to the admission of evidence seized based on a warrant that was obtained

under an insufficient affidavit. Exhibit B is the criminal complaint, and B-1 is the

affidavit supporting the complaint. Petitioner does not state why the affidavit was

insufficient or what evidence was improperly seized. The affidavit is consistent with the

testimony of witnesses Pethtel and Galow at trial. (Dkt. 69-2, pp. 17-18.) Exhibit N is

merely a statement that says, “Refer to Exhibit B and B-1.”

       This claim fails for lack of a showing of deficient performance or prejudice. It will

be denied on the merits and dismissed with prejudice.

       Claim 25/O

       Claim 25 is that trial counsel was ineffective because he failed “to object to the

prosecutor’s allusion in closing argument to Herrera’s propensity to commit battery.”

(Dkt. 44, p. 25.) The prosecutor stated: “[I]f Mr. Jensen wants to look at people’s pasts,

you’ve got a victim with one felony conviction and a defendant with three. Who’s more

or less credible?” (State’s Lodging A-7, p. 211.)


MEMORANDUM DECISION AND ORDER - 74
         Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 75 of 101




         3. Statute of Limitations

         This claim is based on different facts than the prosecutorial misconduct claim in

the original Petition, which is that the prosecutor placed the burden of proof on Petitioner

during closing argument. Therefore, Claim 25 does not relate back and is untimely.

         4. Merits

         “As a general rule, a prosecutor may not express his opinion of the defendant’s

guilt or his belief in the credibility of government witnesses.” United States v. Molina,

934 F.2d 1440, 1444 (9th Cir. 1991). “Whether the witnesses have testified truthfully ...

is entirely for the jury to determine; it is improper to communicate that a credibility

determination has been made by the [prosecutor], law enforcement agents, or the court, or

that the government knows whether the witness is being truthful and stands behind the

veracity of the witness's testimony.” United States v. Ortiz, 362 F.3d 1274, 1279 (9th Cir.

2004).

         In this instance, the prosecutor asked the jury to make a credibility determination.

The prosecutor did not vouch for the credibility of Garrett. There was no deficient

performance and no prejudice as a result of defense counsel’s failure to object. This claim

fails on de novo review and will be denied and dismissed with prejudice.

         Claim 26/P

         Claim 26 is that trial counsel was ineffective because he failed to “object to

improper comments and prejudicial remarks made by” the trial court. (Dkt. 44, p. 26.)

This claim appears to arise from the following colloquy at trial:


MEMORANDUM DECISION AND ORDER - 75
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 76 of 101




              Prosecutor:           If the defendant has shown any
                                    reasonable doubt it’s your duty to
                                    convict, and that’s what I’m asking you
                                    to do.

              Defense counsel:      Your Honor, I’m going to object to that
                                    last statement. The defendant has no
                                    burden to show any reasonable doubt.

              The Court:            Well, that’s in the nature of argument
                                    and you can certainly argue that if you
                                    wish. So, you may proceed [with your
                                    closing argument], Mr. Jensen.

(Dkt. 69-4, p. 84.)

       Claim 26 is related to the prosecutorial misconduct claim and arises from the same

“shifting of the burden of proof” set of facts. Therefore, the claim relates back. The Court

will permit Plaintiff to proceed to the merits of this claim.

       Claim 27/Q

       Claim 27 is a “due process violation” claim, alleging the trial was fundamentally

unfair on account of “blatantly incompetent counsel” (Dkt. 44, p. 26.)

       1. Statute of Limitations

       This claim does not arise out of the same conduct, transaction, or occurrence as the

peace officer, prosecutorial misconduct, arraignment, or appellate counsel claims

attempted to be set out in the original Petition. Therefore, it does not relate back to the

original Petition and was filed beyond the statute of limitations period.




MEMORANDUM DECISION AND ORDER - 76
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 77 of 101




       2. Merits

       Petitioner has not set forth facts to support this claim but cites to Exhibits Q to Q-

29. These exhibits include the following: the two informations filed in his case, including

the amended information detailing Petitioner’s felony crimes that supported the persistent

violator charge; the jury instructions; a post-trial discussion by the court and counsel

about defense counsel having filed a motion to dismiss part two of the amended

information and a motion to disqualify the judge on the first day of trial; the trial

transcript showing that the court denied the motion to disqualify because the court did not

recall having any relationship with Garrett; a notice of termination of employment for

Garrett, dated 5/15/01; Garrett’s testimony from trial that he had mixed feelings about the

prosecution of Petitioner; counsel’s apology to the court for bringing the late motion to

dismiss and statement that it was Petitioner who brought the lack of an arraignment on

the persistent violator enhancement to counsel’s attention; a court and counsel discussion

about removing the “unlawful touching” language from the jury instructions to avoid

confusing the jury, because the court did not want the jury to be able to find Petitioner

guilty of battery simply for unlawful touching; and a discussion about the fact that

defense counsel stipulated to admission of the past judgments for the persistent violator

portion of the trial, with the prosecutor remarking that he wanted to make sure that the

Defendant was aware that by making an admission and that he was giving up his right to

confrontation, cross-examination, and other rights associated with having a jury decide

that he had, in fact, committed the three felonies.


MEMORANDUM DECISION AND ORDER - 77
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 78 of 101




       None of these exhibits alone shows that counsel was “blatantly incompetent.”

Taken together, they do not show that counsel was “blatantly incompetent.” The entire

record in this matter shows that counsel performed adequately. The late arraignment issue

and the admission that Petitioner committed the three felonies were remedied when the

Court held a new persistent violator trial and a new sentencing hearing. This claim fails

on the merits on de novo review and will be denied and dismissed with prejudice.

       Claim 28 /R

       Claim 28 is that trial counsel was ineffective because he failed “to impeach

prosecution witnesses with prior inconsistent statements, to do basic legal research, to

review the testimony of key witnesses, including his own client,” to familiarize himself

“with readily available documents necessary to understanding” the case, and to “impeach

prosecution witnesses with conflicting statements” (Dkt. 44, p. 26.)

       1. Statute of Limitations

       This claim does not arise out of the same conduct, transaction, or occurrence as the

peace officer, prosecutorial misconduct, arraignment, or appellate counsel claims

attempted to be set out in the original Petition. Therefore, it does not relate back to the

original Petition and was filed beyond the statute of limitations period.

       2. Merits

       Petitioner points to Exhibits R to R-27 to support this claim. Some of these

exhibits are portions of the trial transcript from which he desires the Court to extrapolate

alleged deficiencies of Petitioner’s counsel.


MEMORANDUM DECISION AND ORDER - 78
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 79 of 101




       Garrett testified at trial that, at the time he wrote the incident statement for jail

staff, he wasn’t thinking about pressing charges. (State’s Lodging A-7, p. 58.) Contrarily,

the written statement says that he wanted to press charges. Counsel pointed out the

discrepancy in cross examination. (Id., p. 71.)

       At the preliminary hearing, Garrett testified that Petitioner called him a narc cop

and a son of a bitch and also said that Garrett had cost him five years of his life. (State’s

Lodging A-5, p. 5.) At trial, Garrett testified only that Petitioner called him a “narc cop or

something” and did not mention the “five years of his life” remark. (State’s Lodging A-7,

p. 54.). In his written incident statement, Garrett did not say anything about Petitioner

calling him a “narc cop or whatever.” (Id., p. 57-58.)

       To avoid cross-examination of Garrett on the discrepancies, on Garrett’s direct

examination the prosecutor went over the fact that Garrett’s written statement was

different from his trial testimony; therefore, defense counsel was not required to make

that point again on cross-examination. Defense counsel could have cross-examined

Garrett on the discrepancy between the preliminary hearing and the trial testimony, but

that likely would have been detrimental to Petitioner’s defense, as it would have given

Garrett a chance to say that he remembered more about the incident at the preliminary

hearing than at the trial, and that Petitioner, indeed, had said that Garrett cost him five

years of his life.

       In his written statement, Witness Roger Galow said that Petitioner told him that

Garrett made him go to prison for five years. At trial, Galow testified that Petitioner said


MEMORANDUM DECISION AND ORDER - 79
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 80 of 101




“something about it costing him five years or something.” (State’s Lodging A-7, p. 99.)

Petitioner does not state how his counsel could have cross-examined Galow better.

       Another cross-examination issue Petitioner raises is whether Deputy Pethtel spoke

to Galow or merely read his written statement during the investigation. At the preliminary

hearing, Pethtel said he never spoke to Galow. (State’s Lodging A-5, p. 23.) Consistent

with Pethtel’s statement, at trial Galow said Pethtel never spoke to him. (State’s Lodging

A-7, p. 105.) The prosecutor cleared up the issue by saying that, even though the report

said, “Roger stated, Roger stated, I think you can infer from that either that he got it from

a written statement or that they talked.” (Id.) This issue reveals no good cross-

examination material.

       In its review of Petitioner’s exhibits and the preliminary hearing and trial

transcripts, the Court does not find that Petitioner’s counsel missed any significant

opportunities to cross-examine witnesses. Petitioner does not provide the specifics to

support his claims that trial counsel failed to do basic legal research, to review testimony

of key witnesses, or to familiarize himself with necessary documents. Petitioner has

failed to show deficient performance or prejudice to the defense. This claim will be

denied on the merits under the de novo review standard and will be dismissed with

prejudice.




MEMORANDUM DECISION AND ORDER - 80
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 81 of 101




       Claim 29/S

       Claim 29 is that trial counsel was ineffective because he failed “to object to highly

inflammatory inadmissible evidence” and failed to “request a limiting instruction.” (Dkt.

44, p. 27.)

       1. Statute of Limitations

       This claim does not arise out of the same conduct, transaction, or occurrence as the

peace officer, prosecutorial misconduct, arraignment, or appellate counsel claims

attempted to be set out in the original Petition. Therefore, it does not relate back to the

original Petition and was filed beyond the statute of limitations period.

       2. Merits

       The Court will address only those items that appear to have relevance to being

“inflammatory” pieces of evidence in Exhibits R through R-27 and T through T-87,

because this claim is without a stated factual basis.

       Exhibits R through R-27 include medical records admitted to show Garrett

suffered a corneal abrasion from Petitioner poking his thumb in Garrett’s eye. Medical

records of the victim are admissible to show that the battery occurred; Petitioner does not

explain how they were so inflammatory that they should not have been admitted.

       Petitioner includes part of the transcript where the prosecutor showed Petitioner

that Garrett’s name was on the affidavit in support of the criminal complaint for

Petitioner’s 1995 conviction and asked Petitioner to acknowledge it. (Exhibit T-57, Dkt.

69-7, p. 92.) In pretrial conference before Petitioner testified at trial, Petitioner’s counsel


MEMORANDUM DECISION AND ORDER - 81
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 82 of 101




wanted to clarify the scope of impeachment regarding Petitioner’s three prior felonies,

because one of them was “battery on a correction officer,” which counsel feared might be

used by the jury as improper propensity evidence in the present battery on a peace officer

charge. The prosecutor agreed that the particular evidence about “battery on a correction

officer” should not be admitted, and he agreed to not mention the nature of the crime, but

stated that the burglary and aggravated DUI could be discussed on cross-examination.

Given that stipulation, the Court did not enter an order limiting use of the evidence.

(State’s Lodging A-7, pp. 145-47.)

       During cross-examination, the prosecutor asked Petitioner if he remembered

seeing Garrett’s name on some of Petitioner’s paperwork. Petitioner said, “No, I don’t.”

The prosecutor then said he was going to show Petitioner the paperwork from the 1995

case. Petitioner himself objected. The court said he could not object, but his attorney had

to do so. The prosecutor then showed Petitioner the affidavit and the complaint from

Petitioner’s 1995 case and told him to look at it but not read it aloud, because it wasn’t

going to be submitted to the jury. Petitioner noted that Garrett was the signator on each

document. Petitioner’s defense counsel then said, “Your Honor, I guess, no objection.”

(State’s Lodging A-7, pp. 164-167.)

       The rules of evidence allow an attorney to use any document to refresh a witness’

recollection on cross-examination, but the document is not admitted or shown to the jury

unless opposing counsel chooses to disclose it. See 98 C.J.S. Witnesses § 560. The

attorneys’ stipulation was the equivalent of a limiting order, and thus there was no


MEMORANDUM DECISION AND ORDER - 82
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 83 of 101




deficient performance or prejudice resulting from that line of questioning or the manner

in which the prosecutor used the documents not admitted into evidence.

       Petitioner has not shown that trial counsel was ineffective because he failed “to

object to highly inflammatory inadmissible evidence” or failed to “request a limiting

instruction.” (Dkt. 44, p. 27.) This claim will be denied on the merits de novo and

dismissed with prejudice.

       Claim 30/T

       Claim 30 is that trial counsel was ineffective for committing “cumulative errors,”

including a “failure to interview readily available witnesses” (Id.)

       1. Statute of Limitations

       This claim does not arise out of the same conduct, transaction, or occurrence as the

peace officer, prosecutorial misconduct, arraignment, or appellate counsel claims

attempted to be set out in the original Petition. Therefore, it does not relate back to the

original Petition and was filed beyond the statute of limitations period.

       2. Merits

       The Idaho Court of Appeals rejected Petitioner’s claim because he “failed to make

a necessary showing he is entitled to relief on any of his ineffective assistance of counsel

claims,” and, thus, there were no errors to cumulate. (State’s Lodging D-17, p. 13.)

       To establish prejudice under Strickland v. Washington, the petitioner must show

that there is a reasonable probability that, but for counsel's unprofessional errors, the

result of the proceeding would have been different. Williams v. Taylor, 529 U.S. 362,


MEMORANDUM DECISION AND ORDER - 83
          Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 84 of 101




390-91 (2000) (emphasis added). Thus, the nature of the Strickland standard itself

assesses the cumulative effect of an attorney’s serious errors. That is, a court may find

cumulative prejudice from multiple deficiencies of counsel instead of addressing

prejudice from individual deficiencies. Harris By & Through Ramseyer v. Wood, 64 F.3d

1432, 1439 (9th Cir. 1995). In this case, Petitioner has failed to show that trial counsel

made errors so prejudicial—either alone or cumulated—that the result of the proceeding

would have been different. This claim fails under both the deferential and the de novo

standard of review and will be denied and dismissed with prejudice.

          Claim 31/U

          Claim 31 is that trial counsel was ineffective because he failed “to prepare [a]

psychologist expert or provide [such an] expert with readily … available material and

then present [such an] expert” as a witness, which “caused devastating effect[s] on

sentencing”; moreover, trial counsel “should have … challenged or objected to” the

testimony of Dr. Smith, who purportedly “was a long time friend of the victim” (Dkt. 44,

p. 27.)

          1. Statute of Limitations

          This claim does not arise out of the same conduct, transaction, or occurrence as the

peace officer, prosecutorial misconduct, arraignment, or appellate counsel claims

attempted to be set out in the original Petition. Therefore, it does not relate back to the

original Petition and was filed beyond the statute of limitations period.




MEMORANDUM DECISION AND ORDER - 84
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 85 of 101




       2. Merits

       Petitioner has not provided any admissible evidence that Dr. Richard V. Smith was

a “long time friend of the victim.” Nor has Petitioner provided any evidence that, had

another psychological study been done by a different psychologist, the findings would

have been different. The findings of Dr. Smith appear consistent with Petitioner’s history

and words and actions set forth in the record. (See Exhibit U, 69-8.) This claim will be

denied on the merits de novo and dismissed with prejudice.

       Claim 32/V

       Claim 32 is that trial counsel was ineffective for failure to “object to inaccuracies”

in the “pre-sentencing investigation report.” (Dkt. 44, p. 27.)

       1. Statute of Limitations

       This claim does not arise out of the same conduct, transaction, or occurrence as the

peace officer, prosecutorial misconduct, arraignment, or appellate counsel claims

attempted to be set out in the original Petition. Therefore, it does not relate back to the

original Petition and was filed beyond the statute of limitations period.

       2. Merits

       Petitioner has filed a copy of the presentence report as Exhibit V, found at Docket

69-8, et seq. Petitioner has failed to point to any substantial inaccuracies in the

presentence investigation report. The report contains eight pages of prior charges and

crimes and sets forth the disposition of each, for example, whether the charge was

dismissed or he was found guilty. Petitioner has failed to show that his counsel performed


MEMORANDUM DECISION AND ORDER - 85
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 86 of 101




deficiently at sentencing, or that Petitioner was harmed by any inaccuracy in the report.

This claim will be denied on the merits on de novo review and dismissed with prejudice.

       Claim 33/V

       Claim 33 is that appellate counsel Robyn Fyffe was ineffective for failing to raise

trial counsel’s failure to “object to inaccuracies” in the pre-sentence investigation report

(Dkt. 44.)

       The Strickland principles apply to determining ineffective assistance of appellate

counsel claims. Evitts v. Lucey, 469 U.S. 387 (1985). To show prejudice on appeal, a

petitioner must show that his attorney failed to raise an issue obvious from the trial record

that probably would have resulted in reversal. See Miller v. Keeney, 882 F.2d 1428, 1434

n.9 (9th Cir. 1989). If a petitioner does not show that an attorney’s act or omission would

have resulted in reversal, then he cannot satisfy either prong of Strickland: appellate

counsel was not ineffective for failing to raise such an issue, and petitioner suffered no

prejudice as a result of it not having been raised. See Miller, 882 F.2d at 1435. “Effective

legal assistance” does not mean that appellate counsel must appeal every question of law

or every nonfrivolous issue requested by a criminal defendant. Jones v. Barnes, 463 U.S.

745, 751-54 (1983).

       “Effective legal assistance” does not mean that appellate counsel must appeal

every question of law or every nonfrivolous issue requested by a criminal defendant.

Jones v. Barnes, 463 U.S. 745, 751-54 (1983). “[N]othing in the Constitution” requires

“judges to second-guess reasonable professional judgments and impose on appointed


MEMORANDUM DECISION AND ORDER - 86
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 87 of 101




counsel a duty to raise every ‘colorable claim’ suggested by a client.” Id. at 754. “[T]he

process of winnowing out weaker claims on appeal and focusing on those more likely to

prevail, far from being evidence of incompetence, is the hallmark of effective appellate

advocacy.” Burger v. Kemp, 483 U.S. 776, 784 (1987) (internal citations and punctuation

omitted).

       Because Petitioner has failed to show which inaccuracies his trial counsel should

have objected to, and has failed to show that this claim would have been more successful

than those she chose to bring, this claim fails on the merits under de novo review and will

be dismissed with prejudice.

       1. Statute of Limitations

       Although Plaintiff attempted to set out a bare claim of “ineffective assistance of

appellate counsel” in his original Petition, he did not provide any facts supporting the

claim. The Idaho Court of Appeals’ opinion attached to the original Petition is from

Petitioner’s direct appeal, and it also contains no ineffective assistance of appellate

counsel claims. Therefore, this claim does not relate back to the original Petition and is

untimely.

       2. Merits

       As noted directly above in the discussion of Claim 32, Petitioner has not shown

that there were substantial inaccuracies in the presentence investigation report such that

his trial counsel performed deficiently or that the failure to correct them prejudiced his




MEMORANDUM DECISION AND ORDER - 87
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 88 of 101




case, or that this claim could have been brought properly on direct appeal. Therefore, this

claim will be denied on the merits de novo and will be dismissed with prejudice.

       Claim 34/W

       Claim 34 is that trial counsel Michael Tribe was ineffective because he failed to

uphold a “duty of loyalty, a duty to advocate the defendant[’]s cause, a duty to consult

with the defendant on important decisions, a duty to keep defendant informed of

important developments in the court of the prosecution, and a duty to bring to bear such

skill and knowledge as will render the trial a reliable adversarial testing process” (Dkt.

44, p. 27.)

       1. Statute of Limitations

       This claim does not arise out of the same conduct, transaction, or occurrence as the

peace officer, peace officer, prosecutorial misconduct, arraignment, or appellate counsel

claims attempted to be set out in the original Petition. Therefore, it does not relate back to

the original Petition and was filed beyond the statute of limitations period.

       2. Merits

       Counsel Michael Tribe was appointed to represent Petitioner on March 14, 2008.

(State’s Lodging A-3, p. 18.) Tribe filed a memorandum in support of Petitioner’s pro se

motions, including a motion for a new trial. (State’s Lodging A-3, p. 80.) On May 19,

2008, Petitioner complained to the Court that Tribe had not adequately informed him

about the proceedings or visited him at the jail. (State’s Lodging A-11, pp. 28-29.) Mr.




MEMORANDUM DECISION AND ORDER - 88
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 89 of 101




Tribe responded that he had made three visits to the jail to see Petitioner and that he

spoke to the State before the hearing. (Id., p. 30.)

       On September 5, 2008, Petitioner asked for a new attorney, stating that Tribe was

not adequately communicating with him, given the serious nature of the persistent

violator charge. He complained that Tribe did not address all of Petitioner’s issues in his

pro se filings when Tribe prepared a supporting memorandum. (Id., p. 72.) Also on that

day, Petitioner decided to represent himself, and Tribe was to function only as stand-by

counsel. (State’s Lodging A-3, pp. 266-67.) But, on October 6, 2009, Tribe was

reappointed as counsel for Petitioner.

       Tribe also worked on the second persistent violator action. Petitioner argued that

Tribe did not present an opening statement, witnesses, or a closing argument at the

second persistent violator trial. However, the trial consisted only of the State proving that

Petitioner had been convicted of the prior felonies. Petitioner argued in state court that

Tribe was ineffective for failing to argue that one of his prior felony convictions should

not have been considered because he had his civil rights restored after completing his

sentence. The state district court rejected that argument, because the persistent violator

statute provides for no such exemption. (State’s Lodging C-7, pp. 249-50.)

       Petitioner has not shown that Tribe performed deficiently because Petitioner had,

in fact, been convicted of the prior felonies. Nor has Petitioner shown that Tribe’s

performance prejudiced his defense—Petitioner does not show that any particular

argument or act would have changed the outcome of Petitioner’s second persistent


MEMORANDUM DECISION AND ORDER - 89
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 90 of 101




violator trial. This claims fails on the merits on de novo review. It will be denied and

dismissed with prejudice.

       Claim 35/X

       Claim 35 is that trial counsel Daniel Brown—who worked on a motion for new

trial for Petitioner—was ineffective because he did not consult with Petitioner, “never

subpoena[ed] any witnesses to testify on behalf of Garrett not being a police officer or

having the duties to perform them,” and Brown could have “establish[ed] facts through

expert witnesses, which were favorable and would have shown that Alan Garrett was not

certified to perform such duties,” proving the victim was “not a police officer” (See

Exhibit X.)

       1. Statute of Limitations

       This claim does not arise out of the same conduct, transaction, or occurrence as the

peace officer, prosecutorial misconduct, arraignment, or appellate counsel claims

attempted to be set out in the original Petition. Therefore, it does not relate back to the

original Petition and was filed beyond the statute of limitations period.

       2. Merits

       Brown appeared at a March 8, 2010, hearing on Petitioner’s pro se motion for a

new trial based on the “new” information that Garret did not complete POST certification

within one year of his hire date. At the beginning of the hearing, Petitioner told the court

that he had never seen Brown nor spoken to him. The Court gave them a few minutes to

consult. Brown argued Petitioner’s motion in a clear and creative manner, given that its


MEMORANDUM DECISION AND ORDER - 90
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 91 of 101




subject matter did not fit the statutory requirements for a new trial. Brown argued

Petitioner’s points and alternatively Brown’s own points, where they differed. A-13, p.

17, 31. Petitioner made suggestions to Brown on several arguments he wanted made

(some of which were relevant arguments, while others were not), but Brown generally

made them.

       Brown’s representation at the hearing was adequate, and he gave an exceptional

amount of deference to pro se arguments Petitioner urged him to make. Even if Brown

was deficient in his performance, the Court sees nothing in the record that shows

Petitioner was prejudiced by the manner in which Brown argued the motion.

       The Court has rejected Petitioner’s argument that the 22-day delay in Garrett

becoming certified as a peace officer had any bearing on the outcome of Petitioner’s case.

Petitioner has not shown that his proposed witnesses would not have made a difference,

because their testimony was not relevant to the interpretation of the statutes governing the

issue. Therefore, counsel could not have performed deficiently regarding that issue, and

Petitioner’s defense was not prejudiced as a result of Brown not doing anything more

regarding the timing of Garrett’s certification issue. Claim 35 will be denied on the merits

de novo and dismissed with prejudice.

       Claim 36/Y to 41/Y

       Claim 36 is that direct appeal counsel Robyn Fyffe rendered ineffective assistance

by failing “to file significant [portions] of the record,” insofar as “sufficiency of the

evidence was an issue at trial” (id., p. 29). Claim 37 is that Fyffe “failed to litigate”


MEMORANDUM DECISION AND ORDER - 91
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 92 of 101




Petitioner’s claims on direct appeal (id.); Claim 38 is that Fyffe was ineffective for failing

“to request transcripts of entire voir dire proceedings” (id.); Claim 39 is that Fyffe was

ineffective for failing to “raise obvious [issues] in the record, such as whether [the trial

court] erred in failing to allow [the POST certificate] [into] evidence” (id.); Claim 40 is

that Fyffe failed to raise trial counsel’s ineffectiveness where the claims could be

resolved on the record (id.); and Claim 41 is that all of Fyffe’s errors amounted to

ineffective assistance of direct appeal counsel (id., p. 30).

       1. Statute of Limitations

       Although Petitioner attempted to set out a bare claim of “ineffective assistance of

appellate counsel in his original Petition, he did not provide any facts supporting the

claim. The Idaho Court of Appeals’ opinion attached to the original Petition is from

Petitioner’s direct appeal, and it does not contain any ineffective assistance of appellate

counsel claims. Therefore, this claim does not relate back to the original Petition and is

untimely.

       2. Merits

       Petitioner points to Exhibits Y, Q-7 through Q-9, and W through W-2 to support

this claim. He asserts that counsel failed to request transcripts of the entire voir dire

proceedings and submit other necessary portions of the record; that she failed to raise the

issue of the trial court not allowing the POST certificate into evidence; that she failed to

raise the “lesser included offense jury instructions” claim; and that she failed to raise




MEMORANDUM DECISION AND ORDER - 92
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 93 of 101




ineffective assistance of trial counsel claims that could have been resolved on the record

on direct appeal. (Dkt. 44, pp. 30 to 34.)

       Petitioner does not reveal what additional voir dire transcripts would have shown

and is not permitted to simply speculate on how the transcripts would have helped his

appeal. Direct appeal counsel argued the late POST certification theory thoroughly;

because it was rejected in wholesale fashion, counsel was not deficient in failing to argue

the finer point as to whether the POST certificate should have been admitted as evidence

or in providing other supporting documents for the record. As explained elsewhere in this

Order, the “lesser included offense jury instructions” claim is without merit. Finally,

Petitioner has not shown that there is any ineffective assistance of trial counsel claims

that could have been resolved on the record on direct appeal; such claims usually are

brought in post-conviction actions because they require extra-record evidentiary

development.

       These claims have no merit and fail on de novo review for failure to show

deficient performance or prejudice of direct appeal counsel. They will be denied and

dismissed with prejudice.

       Claim 42/Z

       Claim 42 is that “Counselors provided ineffective assistance of counsel in each

and every regard as specified in A through Z an is incorporated into this paragraph as

rested in full.” (Dkt. 44, p. 30.) The law does not provide for a way to cumulate alleged

errors of different attorneys across different proceedings. Each attorney is reviewed on


MEMORANDUM DECISION AND ORDER - 93
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 94 of 101




his or her own performance. This Court has addressed and rejected Petitioner’s trial

counsel cumulative error argument above. The Court finds no error in direct appeal

counsel’s performance and no prejudice; therefore, there are no errors to analyze to show

cumulative prejudice. This claim fails to state a claim upon which relief can be granted

and also fails on the merits for lack of supporting facts. It will be denied and dismissed

with prejudice.

       Claim 43/A to 46/A

       This claim has several subparts. Petitioner asserts that trial counsel Kent Jensen

was ineffective because he failed to raise a subject matter and personal jurisdictional

challenge, “failed to protect Herrera’s due process through investigation before trial,

during trial, during [motions] for new trial,” and “failed to move the district court for an

order to compel the Sheriff of Cassia County, [the victim], and POST officials to give

account of how a travesty of justice could take place.” (Dkt. 44, p. 31.) Petitioner also

asserts that Kent Jensen, Mike Tribe, Daniel Brown, and appellate counsel Robyn Fyffe

failed to protect Petitioner’s due process through investigation beyond trial, during trial,

during motion for new trial, for failure to move the district court to compel the sheriff of

Cassia County, Garrett, and POST officials show a travesty of justice could take place

and how Garrett fell through the cracks of not complying with statute.

       1. Statute of Limitations

       These claims do not arise out of the same conduct, transaction, or occurrence as

the peace officer, prosecutorial misconduct, or arraignment claims attempted to be set out

MEMORANDUM DECISION AND ORDER - 94
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 95 of 101




in the original Petition. While Petitioner included a vague “appellate counsel claim in his

Petition, he provided no facts whatsoever in the Petition. Therefore, these claims do not

relate back to the original Petition and were filed beyond the statute of limitations period.

       2. Merits

       Petitioner alleges that the trial court lacked “subject matter jurisdiction and

personal jurisdiction” to enter a judgment of conviction. This claims arises from

Petitioner’s successive second post-conviction action that the Idaho courts lacked

jurisdiction over his criminal case because the POST chairman and executive director

lacked authority to sign off on a certificate of completion without the approval of the

POST Board itself; therefore, Garrett’s certificate is void.

       This argument is centered on Petitioner’s statutory construction argument, which

the Idaho Supreme Court and this Court have rejected. Further, Petitioner’s argument has

nothing to do with personal jurisdiction. That is, personal jurisdiction in a criminal case is

established when the defendant is accused of committing a crime in the geographic area

in which the court sits. Petitioner’s subject matter jurisdiction argument is also misplaced.

In Idaho, the state district courts have original jurisdiction over all cases and proceedings

in law and in equity, including criminal cases. Idaho Code § 1-705; Idaho Const. art. V, §

20. These subclaims are without merit and will be denied and dismissed without

prejudice.

       All of the other subclaims focus on the fact that Garrett certified as a peace officer

22 days after his one-year anniversary and on Petitioner’s argument that the POST


MEMORANDUM DECISION AND ORDER - 95
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 96 of 101




certification awarded Garrett was void. As discussed above, the late certification issue

had no bearing on Petitioner’s defense and is an unreviewable matter of interpretation of

state law.

       Accordingly, these subclaims fail to state a claim upon which relief can be granted

and are denied on the merits.

       Claim 47/B

       Claim 47is that the Idaho Court of Appeals “created an [ex-post] facto law and

unlawfully modified an unambiguous statute contrary to law,” which “violat[ed]

Herrera’s 14 amendment [right] to due process and equal protection under the U.S.

Constitution” (Dkt. 44, p.32);

       1. Statute of Limitations

       This claim does not arise out of the same conduct, transaction, or occurrence as the

peace officer, prosecutorial misconduct, arraignment, or appellate counsel claims

attempted to be set out in the original Petition. Therefore, it does not relate back to the

original Petition and was filed beyond the statute of limitations period.

       2. Merits

       The interpretation of state statutes by the Idaho state appellate courts is at the heart

of this claim. As with Claim 1, above, it is a noncognizable issue, even when cloaked in

terms of the Fourteenth Amendment’s Due Process Clause. In Swarthout v. Cooke, the

United States Supreme Court reiterated that “‘federal habeas corpus relief does not lie for




MEMORANDUM DECISION AND ORDER - 96
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 97 of 101




errors of state law.’” 562 U.S. at 219 (citing Estelle v. McGuire, 502 U.S. 62, 67 (1991),

and Lewis v. Jeffers, 497 U.S. 764, 780 (1990)).

       Petitioner’s claim about the late POST certification does not state an ex post facto

violation. The ex post facto provisions of the Constitution “forbid[] the Congress and the

States to enact any law which imposes a punishment for an act which was not punishable

at the time it was committed; or imposes additional punishment to that then prescribed.”

Weaver v. Graham, 450 U.S. 24, 28 (1981) (internal citation and punctuation omitted);

U.S.Const., Art. I, § 9, cl. 3; Art. I, § 10, cl. 1.

       In addition, Petitioner has stated insufficient facts to proceed under the Fourteenth

Amendment Equal Protection Clause. Under the Equal Protection Clause, “all persons

similarly circumstanced shall be treated alike” by governmental entities. F.S. Royster

Guano Co. v. Virginia, 253 U.S. 412, 415 (1920). However, “[t]he Constitution does not

require things which are different in fact or opinion to be treated in law as though they

were the same.” Tigner v. Texas, 310 U.S. 141, 147 (1940). There are no facts in the

record showing that Petitioner was treated differently from another person under the

Idaho statutes at issue.

       These claims are subject to denial for failure to state a claim upon which relief can

be granted and on the merits under the de novo review standard.

       Claim 48/B
       Claim 48 is that direct appeal counsel was ineffective by not “ask[ing] for a

rehearing” before the Idaho Court of Appeals, in order to challenge the above-mentioned

MEMORANDUM DECISION AND ORDER - 97
        Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 98 of 101




“[ex-post] facto law” (Dkt. 44, p. 32.) For the reasons set forth in the discussion of Claim

47 and lack of a showing of deficient performance or prejudice, this claim will be denied

on the merits under the de novo review standard and dismissed with prejudice.

        Claim 49/C

        Claim 49 is that the Idaho Supreme Court, presumably on direct appeal,

“purposely denied petitioner’s petition for review so the unlawful modification set by the

Court of [Appeals] could stand” (Dkt. 44, p. 33). This is a noncognizable issue. The

Idaho Supreme Court is the “final judicial arbiter of the meaning of state statutes.” See

Sass v. California Board of Prison Terms, 461 F.3d 1123, 1127 (9th Cir. 2006). 8

Accordingly, “federal habeas corpus relief does not lie for errors of state law.”

Swarthout, 562 U.S. at 219. This claim fails to state a claim upon which relief can be

granted.

        Claim 50

        Claim 50 is that direct appeal counsel, possibly in connection with the Idaho

Supreme Court’s denial of a petition for review, was ineffective because she “had a duty




8
  Sass was overruled on other grounds by Hayward v. Marshall, 603 F.3d. 546 (9th Cir. 2010) (en banc)
(any right to release on parole arose from state law, and did not arise from federal constitution), which
itself was overruled by implication in Swarthout v. Cooke, 562 U.S. 216, 219 (2011) (“No opinion of ours
supports converting California’s ‘some evidence’ rule into a substantive federal requirement. The liberty
interest at issue here is the interest in receiving parole when the California standards for parole have been
met, and the minimum procedures adequate for due-process protection of that interest are those set forth
in Greenholtz [v. Inmates of Neb. Penal and Correctional Complex, 442 U.S. 1, 12 (1979).]”).




MEMORANDUM DECISION AND ORDER - 98
       Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 99 of 101




to defend [Herrera’s] Constitutional rights from crafty lawyers and the members who

have been entrusted to protect and apply the [law] equally, while dressed in sacred black

robes.” (Dkt. 44, p. 34).

       Under the de novo review standard, the Court has reviewed the appellate briefing

prepared by direct appeal counsel and finds it appropriately focused on several key

claims. Petitioner has delineated several claims he desired counsel to raise on appeal,

which the Court addressed herein above—none of which have merit. In addition, the

standard of law permits counsel to select only a few good issues for appeal. She did so in

this instance. Petitioner has not provided sufficient facts to show that direct appeal

counsel performed deficiently or that he was prejudiced by counsel’s decisionmaking or

briefing. Hence, counsel was not ineffective. This claim will be denied on the merits

under a de novo review standard and dismissed with prejudice.

                                          ORDER

       IT IS ORDERED:

          1. Respondent’s Motion for Partial Summary Dismissal (Dkt. 51) is

              conditionally GRANTED in part and DENIED in part as set forth above.

              Petitioner may file a response to this Order of no more than 25 pages if he

              desires to contest the dismissal of his claims on the merits. Respondent may

              file a reply of the same length, if desired.

          2. Petitioner’s Motion for Hearing on Respondent’s Motion for Partial

              Summary Judgment Dismissal and for Appointment of Counsel (Dkt. 59) is


MEMORANDUM DECISION AND ORDER - 99
    Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 100 of 101




          DENIED.

       3. Petitioner’s Motions for Extensions of Time to File Response (Dkt. 56, 67)

          are GRANTED, to the extent that the Court has considered everything

          Petitioner has filed to date as his “response.”

       4. Respondent shall file an answer to Claims 8, 9, 10, 23(m), and 26 within 90

          days after entry of this Order. The answer should also contain a brief

          setting forth the factual and legal basis of grounds for dismissal and/or

          denial of the remaining claim. Petitioner shall file a reply (formerly called a

          traverse), containing a brief rebutting Respondent’s answer and brief,

          which shall be filed and served within 30 days after service of the answer.

          Respondent has the option of filing a sur reply within 14 days after service

          of the reply. At that point, the case shall be deemed ready for a final

          decision.

       5. No party shall file supplemental responses, replies, affidavits or other

          documents not expressly authorized by the Local Rules without first

          obtaining leave of Court.

       6. No discovery shall be undertaken in this matter unless a party obtains prior

          leave of Court, pursuant to Rule 6 of the Rules Governing Section 2254

          Cases.




MEMORANDUM DECISION AND ORDER - 100
    Case 1:15-cv-00525-BLW Document 70 Filed 09/30/20 Page 101 of 101




       7. Counsel for Respondent shall review State’s Lodging A-3 against its

          defenses, and reproduce for the Court any document it finds relevant to any

          of its defenses or to the merits of the remaining claims; or it may reproduce

          all of the light documents, if it desired.



                                               DATED: September 30, 2020


                                               _________________________
                                               B. Lynn Winmill
                                               U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 101
